Exhibit 10.1

$500,000,000

REVOLVING CREDIT AGREEMENT

DATED AS OF APRIL 7, 2020

AMONG

WALGREENS BOOTS ALLIANCE, INC.,

WBA FINANCIAL SERVICES LIMITED,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

and

HSBC BANK PLC

as Administrative Agent

and

HSBC BANK PLC

as Sole Lead Arranger

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

DEFINITIONS

 

Section 1.01

  Certain Defined Terms      1  

Section 1.02

  References      24  

Section 1.03

  Exchange Rates, Basket Calculations, Eurocurrency Rate and Eurocurrency Base
Rate      24  

Section 1.04

  Change of Currency      25   ARTICLE II

 

THE CREDITS

 

Section 2.01

  Description of Facility; Commitments      25  

Section 2.02

  [Reserved]      26  

Section 2.03

  [Reserved]      26  

Section 2.04

  Types of Loans      26  

Section 2.05

  Fees; Reductions in Aggregate Commitment      26  

Section 2.06

  [Reserved]      27  

Section 2.07

  Prepayments and Repayments      27  

Section 2.08

  Method of Selecting Types and Interest Periods for New Loans      28  

Section 2.09

  Conversion and Continuation of Outstanding Loans      30  

Section 2.10

  Interest Rates      31  

Section 2.11

  Rates Applicable After Default      31  

Section 2.12

  Method of Payment      31  

Section 2.13

  Noteless Agreement; Evidence of Indebtedness      32  

Section 2.14

  Interest Payment Dates; Interest and Fee Basis      32  

Section 2.15

  Notification of Loans, Interest Rates, Prepayments and Commitment Reductions;
Availability of Loans      33  

Section 2.16

  Lending Installations      33  

Section 2.17

  Payments Generally; Administrative Agent’s Clawback      33  

Section 2.18

  Replacement of Lender      35  

Section 2.19

  Sharing of Payments by Lenders      35  

Section 2.20

  Defaulting Lenders      36   ARTICLE III

 

YIELD PROTECTION; TAXES

 

Section 3.01

  Yield Protection      37  

Section 3.02

  Changes in Capital Adequacy Regulations; Certificates for Reimbursement; Delay
in Requests      38  

Section 3.03

  Illegality      39  

Section 3.04

  Compensation for Losses      40  

 

i



--------------------------------------------------------------------------------

Section 3.05

  Taxes      41  

Section 3.06

  Mitigation Obligations      49  

Section 3.07

  Inability to Determine Rates      50  

Section 3.08

  Survival      51   ARTICLE IV

 

CONDITIONS PRECEDENT

 

Section 4.01

  Initial Effectiveness      51  

Section 4.02

  Each Borrowing Date      53   ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.01

  Existence and Standing      54  

Section 5.02

  Authorization and Validity      54  

Section 5.03

  No Conflict; Government Consent      54  

Section 5.04

  Financial Statements      55  

Section 5.05

  Material Adverse Effect      55  

Section 5.06

  Litigation      55  

Section 5.07

  Regulation U      55  

Section 5.08

  Investment Company Act      56  

Section 5.09

  OFAC, FCPA      56  

Section 5.10

  Disclosure      56   ARTICLE VI

 

COVENANTS

 

Section 6.01

  Financial Reporting      56  

Section 6.02

  Use of Proceeds      58  

Section 6.03

  Notice of Default      58  

Section 6.04

  Conduct of Business      58  

Section 6.05

  Compliance with Laws      58  

Section 6.06

  Inspection; Keeping of Books and Records      59  

Section 6.07

  Merger      59  

Section 6.08

  Sale of Assets      59  

Section 6.09

  Liens      59  

Section 6.10

  Financial Covenant      61  

Section 6.11

  Sanctions      61   ARTICLE VII

 

DEFAULTS

 

Section 7.01

  Breach of Representations or Warranties      61  

Section 7.02

  Failure to Make Payments When Due      61  

Section 7.03

  Breach of Covenants      62  

 

ii



--------------------------------------------------------------------------------

Section 7.04

  Cross Default      62  

Section 7.05

  Voluntary Bankruptcy; Appointment of Receiver; Etc.      62  

Section 7.06

  Involuntary Bankruptcy; Appointment of Receiver; Etc.      63  

Section 7.07

  Judgments      63  

Section 7.08

  Unfunded Liabilities      63  

Section 7.09

  [Reserved]      63  

Section 7.10

  Other ERISA Liabilities      63  

Section 7.11

  Invalidity of Loan Documents      64  

Section 7.12

  Guarantees      64   ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

Section 8.01

  Acceleration, Etc.      64  

Section 8.02

  Amendments      64  

Section 8.03

  Preservation of Rights      66   ARTICLE IX

 

GENERAL PROVISIONS

 

Section 9.01

  Survival of Representations      66  

Section 9.02

  Governmental Regulation      66  

Section 9.03

  Headings      66  

Section 9.04

  Entire Agreement      66  

Section 9.05

  Several Obligations; Benefits of this Agreement      67  

Section 9.06

  Expenses; Indemnification      67  

Section 9.07

  Accounting      69  

Section 9.08

  Severability of Provisions      69  

Section 9.09

  Nonliability of Lenders      69  

Section 9.10

  Confidentiality      69  

Section 9.11

  Nonreliance      71  

Section 9.12

  Disclosure      71   ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

Section 10.01

  Appointment and Authority      71  

Section 10.02

  Rights as a Lender      72  

Section 10.03

  Reliance by Administrative Agent      72  

Section 10.04

  Exculpatory Provisions      72  

Section 10.05

  Delegation of Duties      73  

Section 10.06

  Resignation of Administrative Agent      74  

Section 10.07

  Non-Reliance on Administrative Agent and Other Lenders      74  

Section 10.08

  No Other Duties, Etc.      74  

Section 10.09

  Administrative Agent May File Proofs of Claim      75  

Section 10.10

  ERISA      75  

 

iii



--------------------------------------------------------------------------------

ARTICLE XI

 

SETOFF

 

Section 11.01

  Setoff      76   ARTICLE XII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

Section 12.01

  Successors and Assigns      77  

Section 12.02

  Dissemination of Information      81  

Section 12.03

  Tax Treatment      81   ARTICLE XIII

 

NOTICES

 

Section 13.01

  Notices; Effectiveness; Electronic Communication      81   ARTICLE XIV

 

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

 

Section 14.01

  Counterparts; Effectiveness      84  

Section 14.02

  Electronic Execution of Assignments      84   ARTICLE XV

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

Section 15.01

  Choice of Law      84  

Section 15.02

  Consent to Jurisdiction      85  

Section 15.03

  Waiver of Jury Trial      85  

Section 15.04

  U.S. Patriot Act Notice      86  

Section 15.05

  No Advisory or Fiduciary Responsibility      86  

Section 15.06

  Judgment Currency      86  

Section 15.07

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
87   ARTICLE XVI

 

WBA GUARANTEE

 

Section 16.01

  WBA Guaranty      88  

Section 16.02

  Guaranty Absolute      88  

Section 16.03

  Waivers      89  

Section 16.04

  Continuing Guaranty      89  

Section 16.05

  Subrogation      90  

 

iv



--------------------------------------------------------------------------------

EXHIBITS       Exhibit A    –    Form of Compliance Certificate Exhibit B    –
   Form of Assignment and Assumption Exhibit C    –    Form of Promissory Note
Exhibit D    –    Form of Borrowing Notice Exhibit E    –    Form of
Conversion/Continuation Notice Exhibit F    –    Form of Officer’s Certificate
SCHEDULES       Schedule 2.01    –    Commitment Schedule Schedule 3.05    –   
UK Treaty Lenders and UK Non-Bank Lenders Schedule 13.01    –    Certain
Addresses for Notices

 

v



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This Revolving Credit Agreement, dated as of April 7, 2020, is among WALGREENS
BOOTS ALLIANCE, INC., a Delaware corporation (“WBA”), WBA Financial Services
Limited, a private limited company incorporated under the laws of England and
Wales (the “Designated Borrower”), the institutions from time to time parties
hereto as Lenders (whether by execution of this Agreement or an assignment
pursuant to Section 12.01) and HSBC BANK PLC, as Administrative Agent.

WHEREAS, the Borrowers have requested that the Lenders extend revolving credit
to the Borrowers in the form of Loans in an aggregate principal amount not in
excess of $500,000,000 for general corporate purposes; and

WHEREAS, the Lenders are willing to make such Loans to the Borrowers from time
to time on the terms and subject to the conditions set forth in this Agreement.
Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined Terms. As used in this Agreement:

“Acquisition” means any transaction or series of related concurrent transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
by WBA or any of its Subsidiaries of all or a material portion of the assets of
a Person, or of any business or division of a Person, (b) the acquisition by WBA
or any of its Subsidiaries of in excess of 50% of the capital stock, partnership
interests, membership interests or equity of any Person (other than a Person
that is a Subsidiary), or otherwise causing any Person to become a Subsidiary of
WBA or (c) a merger or consolidation or any other combination by WBA or any of
its Subsidiaries with another Person (other than a Person that is a Subsidiary);
provided that WBA (or a Person that succeeds to WBA pursuant to Section 6.07 in
connection with such transaction or series of related transactions) or a
Subsidiary of WBA (or a Person that becomes a Subsidiary of WBA as a result of
such transaction) is the surviving entity; provided, further that any Person
that is a Subsidiary at the time of execution of the definitive agreement
related to any such transaction or series of related concurrent transactions
(or, in the case of a tender offer or similar transaction, at the time of filing
of the definitive offer document) shall constitute a Subsidiary for purposes of
this definition even if in connection with such transaction or series of related
transactions, such Person becomes a direct or indirect holding company of WBA.

“Acquisition Debt” means any Indebtedness incurred by WBA or any of its
Subsidiaries for the purpose of financing, in whole or in part, a Material
Acquisition and any related transactions or series of related transactions
(including for the purpose of refinancing or replacing all or a portion of any
pre-existing Indebtedness of WBA, any of its Subsidiaries or the person(s) or
assets to be acquired); provided that (a) the release of the proceeds of such
Indebtedness to WBA and/or its Subsidiaries is contingent upon the consummation
of such Material Acquisition and, pending such release, such proceeds are held
in escrow (and, if the

 

1



--------------------------------------------------------------------------------

definitive agreement (or, in the case of a tender offer or similar transaction,
the definitive offer document) for such acquisition is terminated prior to the
consummation of such Material Acquisition or if such Material Acquisition is
otherwise not consummated by the date specified in the definitive documentation
relating to such Indebtedness, such proceeds shall be promptly applied to
satisfy and discharge all obligations of WBA and/or its Subsidiaries in respect
of such Indebtedness) or (b) such Indebtedness contains a “special mandatory
redemption” provision (or other similar provision) or otherwise permits such
Indebtedness to be redeemed or prepaid if such Material Acquisition is not
consummated by the date specified in the definitive documentation relating to
such Indebtedness (and if the definitive agreement (or, in the case of a tender
offer or similar transaction, the definitive offer document) for such Material
Acquisition is terminated in accordance with its terms prior to the consummation
of such Material Acquisition or such Material Acquisition is otherwise not
consummated by the date specified in the definitive documentation relating to
such Indebtedness, such Indebtedness is so redeemed or prepaid within 90 days of
such termination or such specified date, as the case may be).

“Actual Unused Commitments” is defined in Section 2.05(a).

“Administrative Agent” means HSBC Bank plc, in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 13.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to WBA and the Lenders.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of ten percent (10%) or more of any class of voting securities (or
other voting interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of voting
securities, by contract or otherwise.

“Agent Parties” is defined in Section 13.01(c).

“Aggregate Commitment” means, at any time, the aggregate amount of the
Commitments of all the Lenders, as may be adjusted from time to time pursuant to
the terms hereof. The Aggregate Commitment as of the Effective Date is Five
Hundred Million and 00/100 Dollars ($500,000,000).

 

2



--------------------------------------------------------------------------------

“Agreement” means this Revolving Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified and as in effect from time to time.

“Agreement Accounting Principles” means GAAP, applied in a manner consistent
with that used in preparing the financial statements of WBA referred to in
Section 5.04; provided, however, that notwithstanding anything contained in
Section 9.07 to the contrary, if WBA notifies the Administrative Agent that WBA
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Effective Date in GAAP (or any change in GAAP that
occurred on or prior to the Effective Date but was not reflected in the
financial statements included in the Borrower SEC Reports) or in the application
thereof on the operation of such provision, regardless of whether any such
notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

“Agreement Currency” is defined in Section 15.06.

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate in
effect for such day and (c) the Eurocurrency Base Rate determined in accordance
with clause (b) of the definition thereof for a one month Interest Period plus
1.0%.

“Alternate Base Rate Loan” means a Loan, or portion thereof, which, except as
otherwise provided in Section 2.11, bears interest at the Alternate Base Rate.
All Alternate Base Rate Loans shall be denominated in Dollars.

“Applicable Margin” means (a) with respect to Eurocurrency Loans, 1.50% per
annum and (b) with respect to Alternate Base Rate Loans, 0.00% per annum.

“Applicable Time” means, with respect to any borrowings and payments in any
Foreign Currency, the local time in the place of settlement for such Foreign
Currency as shall be reasonably determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment. In advance of the initial borrowing
of a Loan in any Foreign Currency, the Administrative Agent shall provide WBA
and Lenders with written notice of the Applicable Time for any borrowings and
payments in such Foreign Currency. In the event no such notice is delivered by
the Administrative Agent, the applicable Borrower and any Lender shall be
required to make any borrowings and payments in accordance with the times
specified herein for borrowings and payments in Dollars.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

3



--------------------------------------------------------------------------------

“Arranger” means HSBC Bank plc and its successors, in its capacity as the sole
lead arranger hereunder.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.01), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.

“Authorized Officer” means any of the (A) (i) Chief Executive Officer,
(ii) Global Chief Financial Officer, (iii) Global Chief Administrative Officer
and General Counsel, (iv) Global Treasurer, (v) Treasury Vice President,
(vi) Vice President, Global Treasury, (vii) Corporate Secretary, (viii) Global
Controller and Chief Accounting Officer, (ix) Financial Controller or (x) Global
Treasury, Senior Director of each of the Borrowers or (B) in the case of the
Designated Borrower, a director or such other individuals as authorized by the
directors under the resolutions passed by the Board of Directors of the
Designated Borrower, in each case of clauses (A) and (B), acting in accordance
with the terms of the signing authority (if any) granted in the incumbency
certificate delivered to the Administrative Agent pursuant to Section 4.01(c)
(including any supplements thereto delivered to the Administrative Agent from
time to time by way of an officers’ certificate jointly executed by two
Authorized Officers).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank Levy” means the UK bank levy imposed pursuant to UK Finance Act 2011 (as
amended).

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

4



--------------------------------------------------------------------------------

“Borrower” means, as applicable, WBA, the Designated Borrower, and each of their
respective permitted successors and assigns (including, without limitation, a
debtor-in-possession on its behalf).

“Borrower Materials” is defined in Section 6.01.

“Borrower SEC Reports” means WBA’s (i) 2019 Annual Report on Form 10-K and
(ii) quarterly reports on Form 10-Q for the quarterly periods ended November 30,
2019 and February 29, 2020.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
made to the same Borrower and, in the case of a borrowing of Eurocurrency Loans,
having the same Interest Period.

“Borrowing Date” means each date on which a Borrowing is made hereunder, subject
to satisfaction (or waiver in accordance with Section 8.02) of the applicable
conditions set forth in Article IV.

“Borrowing Notice” is defined in Section 2.08.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
generally open in New York, New York for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system (or any other equivalent wire system) and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means any such day that is also a London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

5



--------------------------------------------------------------------------------

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be shown as a liability on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives promulgated thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in the case of
clauses (x) and (y) be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued, promulgated or implemented.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, for each Lender, the obligation of such Lender to make
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth on the Commitment Schedule (which schedule shall set
forth each Lender’s Commitment as of the Effective Date) or in an Assignment and
Assumption executed pursuant to Section 12.01, as it may be modified as a result
of any assignment that has become effective pursuant to Section 12.01 or as
otherwise modified from time to time pursuant to the terms hereof.

“Commitment Fee” is defined in Section 2.05(a).

“Commitment Fee Rate” means 0.35% per annum.

“Commitment Schedule” means the Schedule attached hereto and identified as such,
identifying each Lender’s Commitment as of the Effective Date.

“Consolidated Assets” means, at any date of determination, the total amount, as
shown on or reflected in the most recent consolidated balance sheet of WBA and
its Subsidiaries as at the end of WBA’s fiscal quarter ending prior to such
date, of all assets of WBA and its consolidated Subsidiaries on a consolidated
basis in accordance with Agreement Accounting Principles (giving pro forma
effect to any acquisition or disposition of Property of WBA or any of its
Subsidiaries with fair value in excess of $100,000,000 that has occurred since
the end of such fiscal quarter as if such acquisition or disposition had
occurred on the last day of such fiscal quarter).

 

6



--------------------------------------------------------------------------------

“Consolidated Debt” means at any time the consolidated Indebtedness for Borrowed
Money of WBA and its Subsidiaries calculated on a consolidated basis as of such
time in accordance with Agreement Accounting Principles.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of WBA and its Subsidiaries calculated on a consolidated basis as of such time
in accordance with Agreement Accounting Principles.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with WBA or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

“Conversion/Continuation Notice” is defined in Section 2.09.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means an event described in Article VII.

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing), (b) has notified WBA or the Administrative Agent in
writing that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder, or generally under other agreements in which it commits to extend
credit,

 

7



--------------------------------------------------------------------------------

unless such notification or public statement relates to such Lender’s obligation
to fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding cannot be satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing or public statement), (c) has failed,
within three Business Days after written request by the Administrative Agent or
any Borrower, to confirm in a manner satisfactory to the Administrative Agent or
such Borrower, as applicable, that it will comply with its funding obligations,
which request was made because of a reasonable concern by the Administrative
Agent or such Borrower that such Lender may not be able to comply with its
funding obligations hereunder; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent or such Borrower, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority unless such ownership or equity results in or
provides such Lender with immunity from the jurisdiction of courts within the
United States or any other nation or from the enforcement of judgments or writs
of attachment on its assets or permits such Lender (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.20(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to WBA and
each Lender promptly following such determination.

“Designated Borrower” is defined in the preamble.

“Disqualified Stock” means any capital stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Maturity Date.

“Dollar” and “$” means dollars in the lawful currency of the United States of
America.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time on the basis of the Exchange
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Foreign Currency.

 

8



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the first date on which the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.01(b)(v), (vi) and (vii) (subject to such consents, if
any, as may be required under Section 12.01(b)(iii)).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, injunctions, permits, concessions, grants, franchises, licenses
and other governmental restrictions relating to (a) the protection of the
environment, (b) the effect of the environment on human health, (c) emissions,
discharges or releases of pollutants, contaminants, hazardous substances or
wastes into surface water, ground water or land, or (d) the use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, cost of environmental remediation, fines,
penalties or indemnities), resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials (excluding product liability claims), (d) the release or threatened
release of any Hazardous Materials into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) the rules
or regulations promulgated thereunder.

 

9



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
Euro in one or more member states, being in part legislative measures to
implement the European and Monetary Union as contemplated in the Treaty on
European Union.

“Eurocurrency Base Rate” means, subject to the implementation of a Replacement
Rate in accordance with Section 3.07(b),

(a) for any Interest Period with respect to a Eurocurrency Loan, the rate per
annum equal to the London Interbank Offered Rate administered by the ICE
Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making a London Interbank Offered Rate available)
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
comparable commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time in its reasonable
discretion) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) in the London
interbank market with a term equivalent to such Interest Period; and

(b) for any interest calculation with respect to an Alternate Base Rate Loan on
any date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day.

Unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 3.07(b), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.

“Eurocurrency Loan” means a Loan, or portion thereof, which, except as otherwise
provided in Section 2.11, bears interest at the applicable Eurocurrency Base
Rate requested by the applicable Borrower pursuant to Sections 2.08 and 2.09.
Eurocurrency Loans may be denominated in Dollars or a Foreign Currency.

“Eurocurrency Rate” means, with respect to a Eurocurrency Loan for the relevant
Interest Period, the quotient of (i) the Eurocurrency Base Rate determined in
accordance with clause (a) of the definition thereof applicable to such Interest
Period, divided by (ii) one minus the Reserve Requirement (expressed as a
decimal) applicable to such Interest Period.

 

10



--------------------------------------------------------------------------------

“Exchange Rate” for a currency means the rate determined by the Administrative
Agent for the purchase of such currency with another currency, as published on
the applicable Bloomberg screen page at or about 11:00 a.m. (London, England
time) on the date two Business Days prior to the date as of which the foreign
exchange computation is made. In the event that such rate does not appear on the
applicable Bloomberg screen page, the “Exchange Rate” with respect to the
purchase of such currency with another currency shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and WBA, or, in the absence of such
agreement, such “Exchange Rate” shall instead be the rate determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office in respect of
such currency at approximately 11:00 a.m. (local time) on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that if at the time of any such determination, no such spot rate can
reasonably be quoted, the Administrative Agent may use any reasonable method as
it deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), franchise Taxes imposed on it (in lieu of net
income Taxes), and branch profits or similar Taxes, in each case, imposed by the
jurisdiction (or any political subdivision thereof) (i) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Installation is located,
or (ii) where the recipient otherwise has a present or former connection (other
than by reason of the activities and transactions specifically contemplated by
this Agreement, including selling or assigning an interest in any Loan or Loan
Document or enforcing provisions of any Loan Document), (b) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with Section 3.05(f)(ii), (c) in the case
of a Foreign Lender, any U.S. withholding Tax that is required to be imposed on
amounts payable to such Foreign Lender (other than an assignee pursuant to a
request by WBA under Section 2.18) pursuant to the laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending
Installation), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Installation
(or assignment), to receive additional amounts from the applicable Borrower with
respect to such withholding Tax pursuant to Section 3.05(a)(i) or (ii), (d) in
the case of a Lender, any withholding Tax that is attributable to such Lender’s
failure to comply with Section 3.05(f), (e) any Taxes imposed under FATCA and
(f) the Bank Levy, or any amount attributable to, or liability arising in
consequence of, the Bank Levy.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

11



--------------------------------------------------------------------------------

“Existing Revolving Credit Agreement” means that certain Revolving Credit
Agreement, dated as of August 29, 2018, among WBA, the other borrowers party
thereto, the lenders and letter of credit issuers from time to time party
thereto and Wells Fargo Bank, National Association, as administrative agent (as
amended, restated, supplemented or otherwise modified from time to time).

“Facility Termination Date” means the earlier of (a) the Maturity Date and
(b) the date of termination in whole of the Aggregate Commitment pursuant to
Section 2.05 or Section 8.01 hereof.

“FATCA” means Sections 1471-1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any regulations promulgated
thereunder or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreements
entered into in connection with the implementation of the foregoing and any
laws, rules and regulations adopted by a non-U.S. jurisdiction to effect any
such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter” means the fee letter dated as of the date hereof between HSBC Bank
plc and WBA.

“Foreign Currency” means Sterling and Euro.

“Foreign Lender” means any Lender that is not organized under the laws of the
United States, any State thereof or the District of Columbia.

“Foreign Pension Plan” means any defined benefit plan as described in
Section 3(35) of ERISA for which WBA or any Subsidiary is a sponsor or
administrator or to which WBA or any Subsidiary has any liability, and which
(a) is maintained or contributed to for the benefit of employees of WBA or any
of its respective Subsidiaries, (b) is not covered by ERISA pursuant to
Section 4(b)(4) of ERISA, and (c) under applicable local law, is required to be
funded through a trust or other funding vehicle (other than a trust or funding
vehicle maintained exclusively by a Governmental Authority).

 

12



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time, subject to the Agreement Accounting
Principles.

“Governmental Authority” means the government of the United States, the United
Kingdom or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case that are regulated pursuant to
any Environmental Law.

“Indebtedness” of a Person means, without duplication, (a) the obligations of
such Person (i) for borrowed money, (ii) under or with respect to notes payable
and drafts accepted which represent extensions of credit (whether or not
representing obligations for borrowed money) to such Person, (iii) constituting
reimbursement obligations with respect to letters of credit issued for the
account of such Person, (iv) for the deferred purchase price of property or
services (other than current accounts payable arising in the ordinary course of
such Person’s business payable on terms customary in the trade), (v) for its
Contingent Obligations, (vi) for its Net Mark-to-Market Exposure under Rate
Management Transactions, (vii) for its Rate Management Obligations, (viii) for
its Receivables Transaction Attributed Indebtedness and (ix) with respect to
Disqualified Stock, (b) the obligations of others, whether or not assumed,
secured by Liens on property of such Person or payable out of the proceeds of,
or production from, property or assets now or hereafter owned or acquired by
such Person and (c) any other obligation or other financial accommodation which
in accordance with Agreement Accounting Principles would be shown as a liability
on the consolidated balance sheet of such Person; provided that notwithstanding
anything herein to the contrary, Capitalized Leases shall not constitute
Indebtedness for any purpose hereunder.

“Indebtedness for Borrowed Money” of a Person means, without duplication,
(a) indebtedness for borrowed money (whether or not evidenced by bonds,
debentures, notes or similar instruments) or for the deferred purchase price of
property or services (other than current accounts payable arising in the
ordinary course of such Person’s business payable on terms customary in the
trade) and (b) obligations under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clause (a) above;
provided that notwithstanding anything herein to the contrary, neither
Capitalized Leases nor any obligations of the type described in clause (b) above
with respect to Capitalized Leases shall constitute Indebtedness for Borrowed
Money for any purpose hereunder.

 

13



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
hereunder.

“Indemnitee” is defined in Section 9.06(b).

“Information” is defined in Section 9.10.

“Intangible Assets” means, at any date of determination, the value, as shown on
or reflected in the most recent consolidated balance sheet of WBA and its
Subsidiaries as at the end of WBA’s fiscal quarter ending prior to such date,
prepared in accordance with Agreement Accounting Principles and giving pro forma
effect to any acquisition or disposition of Property of WBA or any of its
Subsidiaries with fair value in excess of $100,000,000 that has occurred since
the end of such fiscal quarter as if such acquisition or disposition had
occurred on the last day of such fiscal quarter, of all trade names, trademarks,
licenses, patents, copyrights, service marks, goodwill and other like
intangibles.

“Interest Period” means, with respect to a Eurocurrency Loan, a period of one
week or one, two, three or six months (to the extent available for such Interest
Period in any Foreign Currency, if applicable) or such other period agreed to by
the Lenders and WBA, commencing on the Borrowing Date with respect to such
Eurocurrency Loan or on the date on which a Eurocurrency Loan is continued or an
Alternate Base Rate Loan is converted into a Eurocurrency Loan. Such Interest
Period shall end on but exclude the day which corresponds numerically to such
date one, two, three or six months or such other agreed upon period thereafter
or, in the case of an Interest Period of one week, shall end on but exclude the
day that is one week thereafter, provided, however, that if there is no such
numerically corresponding day in such next, second, third or sixth succeeding
month or such other succeeding period, such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month or such
other succeeding period. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

“Judgment Currency” is defined in Section 15.06.

“Lenders” means the financial institutions listed on the Commitment Schedule as
having a Commitment and any other Person that shall have become party hereto
with a Commitment pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption, or if the Commitments have terminated, a Lender with outstanding
Loans.

 

14



--------------------------------------------------------------------------------

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or
Administrative Agent listed on the administrative information sheets provided to
the Administrative Agent in connection herewith, or otherwise selected by such
Lender or Administrative Agent pursuant to Section 2.16.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Base Rate”.

“LIBOR Successor Amendment” is defined in Section 3.07(b).

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Section 2.01 (and any conversion or continuation thereof pursuant to
Section 2.09).

“Loan Documents” means this Agreement and any Notes issued pursuant to
Section 2.13 (if requested), as the same may be amended, restated or otherwise
modified and in effect from time to time.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Major Subsidiary” means any Subsidiary of WBA (a) which is organized and
existing under, or has its principal place of business in, the United States or
any political subdivision thereof, Canada or any political subdivision thereof,
the United Kingdom, or any of their respective political subdivisions, any
country which is a member of the European Union on the Effective Date or any
political subdivision thereof, or Switzerland, Norway, Australia and (b) which
has at any time total assets (after intercompany eliminations) exceeding
$7,000,000,000.

“Material Acquisition” means any Acquisition the aggregate consideration
therefor (including Indebtedness assumed in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $1,000,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, results of operations, business or Property of WBA and its
Subsidiaries taken as a whole or (b) the rights of or remedies available to the
Lenders or the Administrative Agent against any Borrower under the Loan
Documents, taken as a whole.

“Maturity Date” means April 6, 2021 (provided that, if such date shall not be a
Business Day, the Maturity Date shall be the immediately preceding Business
Day).

 

15



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) of
ERISA that is subject to Title IV of ERISA and is maintained pursuant to a
collective bargaining agreement or any other arrangement to which WBA, any
Subsidiary or any member of the Controlled Group is a party, and to which plan
WBA, any Subsidiary or any member of the Controlled Group is obligated to make
contributions.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions.

“Note” is defined in Section 2.13(d).

“Obligations” means all Loans, debts, liabilities, obligations, covenants and
duties owing by any Borrower to the Administrative Agent, the Arranger, any
Lender, any affiliate of the Administrative Agent, the Arranger or any Lender or
any indemnitee under the provisions of Section 9.06 or any other provisions of
the Loan Documents, in each case of any kind or nature, present or future,
arising under this Agreement or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired (including, for the avoidance of doubt, interest accruing after the
maturity of the Loans and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any proceeding under any Debtor Relief Law,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding). The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’ fees, and any
other sum chargeable to WBA or any of its Subsidiaries under this Agreement or
any other Loan Document.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Taxes” means all present or future stamp, documentary, intangible,
recording or filing taxes or any similar taxes, charges or levies arising from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are imposed
with respect to an assignment (other than an assignment made pursuant to
Section 2.18).

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in a
Foreign Currency, the rate of interest per annum at which overnight deposits in
the applicable Foreign Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

 

16



--------------------------------------------------------------------------------

“Parent Guarantee” is defined in Section 16.01.

“Participant” is defined in Section 12.01(d).

“Participant Register” is defined in Section 12.01(d).

“Payment Date” means the last Business Day of each March, June, September and
December and the Facility Termination Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee benefit plan other than a Multiemployer Plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code as to which WBA, any Subsidiary or any member of the
Controlled Group has liability.

“Platform” is defined in Section 6.01.

“Prime Rate” means the rate of interest per annum established by the
Administrative Agent’s New York Branch from time to time as its prime rate or
base rate; each change in the Prime Rate shall be effective from and including
the date such change is established as being effective.

“Pro Rata Share” means, with respect to a Lender, if the Aggregate Commitment
has not been terminated, a portion equal to a fraction the numerator of which is
such Lender’s Commitment at such time (in each case, as adjusted from time to
time in accordance with the provisions of this Agreement) and the denominator of
which is the Aggregate Commitment at such time, or, if the Aggregate Commitment
has been terminated, a portion equal to a fraction the numerator of which is the
aggregate outstanding principal Dollar Equivalent of such Lender’s Loans at such
time and the denominator of which is the aggregate outstanding principal Dollar
Equivalent of all Lenders’ Loans at such time.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” is defined in Section 6.01.

 

17



--------------------------------------------------------------------------------

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by WBA or any Subsidiary pursuant to which
WBA or any Subsidiary may sell, convey or otherwise transfer to a newly-formed
Subsidiary or other special-purpose entity, or any other Person, any accounts or
notes receivable and rights related thereto.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between any Borrower and
any Lender or Affiliate thereof which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transactions were
structured as a secured lending transaction rather than as a purchase.

“Register” is defined in Section 12.01(c).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents and
controlling persons of such Person and of such Person’s Affiliates.

 

18



--------------------------------------------------------------------------------

“Replacement Rate” is defined in Section 3.07(b).

“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation or
otherwise waived the requirement of Section 4043(a) of ERISA that it be notified
within thirty (30) days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(c) of the Code.

“Required Lenders” means, on any date of determination, Lenders in the aggregate
having greater than fifty percent (50%) of the Aggregate Commitment or, if the
Aggregate Commitment has been terminated, the aggregate outstanding principal
Dollar Equivalent of all Loans on such date; provided that the Commitments of,
and the portion of the aggregate outstanding Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Requisite Amount” means $250,000,000.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Revolving Facility” means the revolving facility provided hereunder and
evidenced by the Commitments and Loans.

“Revaluation Date” means with respect to any Loan denominated in a Foreign
Currency (i) the first day of each Interest Period applicable to such Loan and
(ii) in the case of any Loan with an Interest Period longer than three months,
at three-month intervals after the first day of such Interest Period.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in a Foreign Currency, same day or other funds as may be determined by
the Administrative Agent to be customary in the place of disbursement or payment
for the settlement of international banking transactions in the relevant Foreign
Currency.

 

19



--------------------------------------------------------------------------------

“Sanctions” means sanctions administered by OFAC (including by being listed on
the list of Specially Designated Nationals and Blocked Persons issued by OFAC)
or the U.S. Department of State.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Scheduled Unavailability Date” is defined in Section 3.07(b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means (a) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (b) any partnership, limited liability company, association, joint venture or
similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of WBA.

“Subsidiary Borrower Obligations” is defined in Section 16.01.

“Substantial Portion” means, on any date of determination, with respect to the
Property of WBA and its Subsidiaries, Property which represents more than
fifteen percent (15%) of the Consolidated Assets of WBA and its Subsidiaries on
such date.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capitalization” means Consolidated Debt plus Consolidated Net Worth.

 

20



--------------------------------------------------------------------------------

“Total Tangible Assets” means, at any date of determination, Consolidated Assets
less the sum of (i) Intangible Assets and (ii) the amount of Capitalized Leases
included as assets on the consolidated balance sheet of WBA and its Subsidiaries
as at the end of WBA’s fiscal quarter ending prior to such date.

“Transferee” is defined in Section 12.02.

“Type” means, with respect to any Loan, its nature as an Alternate Base Rate
Loan or a Eurocurrency Loan, as applicable.

“UK Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly
completed and filed by the Designated Borrower, which: (i) where it relates to a
UK Treaty Lender that is a Lender on the Effective Date, contains the scheme
reference number and jurisdiction of tax residence stated opposite that Lender’s
name in Schedule 3.05 and is filed with HM Revenue & Customs within 30 days of
the Effective Date; or (ii) where it relates to a UK Treaty Lender that is not
an Lender on the Effective Date, contains the scheme reference number and
jurisdiction of tax residence stated in respect of that Lender in the relevant
Assignment or Assumption (or, if such Lender becomes Lender otherwise than
pursuant to an Assignment and Assumption, in the relevant documentation which it
executes on becoming a Lender under this Agreement); and is filed with HM
Revenue & Customs within 30 days of that date; provided that, in the event that
a Borrower uses a HM Revenue & Customs’ Form DTTP2A to make a filing in respect
of more than one Lender, such Form DTTP2A shall be deemed to be a HM Revenue &
Customs’ Form DTTP2 in respect of each UK Treaty Lender specified therein.

“UK CTA” means the UK Corporation Tax Act 2009.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK ITA” means the UK Income Tax Act 2007.

“UK Non-Bank Lender” means: (i) where a Lender is a party to this Agreement on
the Effective Date, a Lender which is designated as a UK Non-Bank Lender in
Schedule 3.05; and (ii) where a Lender becomes a party to this Agreement after
the date of this Agreement, a Lender which gives a UK Tax Confirmation in the
relevant Assignment or Assumption (or, if such Lender becomes Lender otherwise
than pursuant to an Assignment and Assumption, in the relevant documentation
which it executes on becoming a Lender under this Agreement).

 

21



--------------------------------------------------------------------------------

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document and is
(a) a Lender: (i) which is a bank (as defined for the purpose of section 879 of
the UK ITA) making an advance under a Loan Document and is within the charge to
UK corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the UK CTA; or (ii) in respect of an advance made under a Loan
Document by a person that was a bank (as defined for the purpose of section 879
of the UK ITA) at the time that that advance was made and within the charge to
UK corporation tax as respects any payments of interest made in respect of that
advance; or (b) a Lender which is: (i) a company resident in the United Kingdom
for UK tax purposes; or (ii) a partnership each member of which is: (1) a
company so resident in the United Kingdom; or (2) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the UK CTA; or (iii) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that advance in computing the chargeable profits (within the meaning
of section 19 of the CTA) of that company; (c) a UK Treaty Lender or (d) a
building society (as defined for the purposes of section 880 of the UK ITA)
making an advance under a Loan Document.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either: (a) a company resident in the United
Kingdom for United Kingdom tax purposes; or (b) a partnership each member of
which is: (i) a company so resident in the United Kingdom; or (ii) a company not
so resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the UK CTA; or (c) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the UK CTA) of that company.

“UK Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by the United Kingdom from a payment under a Loan Document, other than a
deduction or withholding required by FATCA.

“UK Treaty State” means a jurisdiction having a double taxation agreement (a “UK
Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

22



--------------------------------------------------------------------------------

“UK Treaty Lender” means a Lender which: (1) is treated as a resident of a UK
Treaty State for the purposes of a UK Treaty; (2) does not carry on a business
in the United Kingdom through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected; and (3) fulfils any
conditions which must be fulfilled under that UK Treaty to obtain full exemption
from United Kingdom tax on interest payable to that Lender in respect of an
advance under a Loan Document, subject to the completion of any necessary
procedural formalities, except that it shall be assumed that any condition in
the UK Treaty that relates (expressly or by implication) to there being no
special relationship between the applicable Borrower and such Lender or among
the applicable Borrower, such Lender and another Person, is satisfied.

“U.S. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as amended.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all such Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using PBGC actuarial
assumptions for single employer plan terminations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unrealized losses” means the fair market value of the cost to such Person of
replacing such Rate Management Transaction as of the date of determination
(assuming the Rate Management Transaction were to be terminated as of that
date), and “unrealized profits” means the fair market value of the gain to such
Person of replacing such Rate Management Transaction as of the date of
determination (assuming such Rate Management Transaction were to be terminated
as of that date).

“VAT” means (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112); and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in paragraph (a) above, or imposed elsewhere.

“WBA” is defined in the preamble.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

23



--------------------------------------------------------------------------------

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

Any accounting terms used in this Agreement which are not specifically defined
herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.

Section 1.02 References. Any references to WBA’s Subsidiaries shall not in any
way be construed as consent by the Administrative Agent or any Lender to the
establishment, maintenance or acquisition of any Subsidiary, except as may
otherwise be permitted hereunder.

Section 1.03 Exchange Rates, Basket Calculations, Eurocurrency Rate and
Eurocurrency Base Rate. (a) The Administrative Agent shall determine the
Exchange Rate in respect of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Loans denominated in Foreign Currencies. Such
Exchange Rates shall become effective as of such Revaluation Date and shall be
the Exchange Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by WBA hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent based on the Exchange Rate in respect of the date of such determination as
if such date were the Revaluation Date.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or
Eurocurrency Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency equivalent of such Dollar amount (rounded to the
nearest unit of such Foreign Currency, with 0.5 of a unit being rounded upward),
as determined by the Administrative Agent on the basis of the Exchange Rate
(determined in respect of the most recent Revaluation Date).

(c) For purposes of determining compliance with Section 6.09, no Unmatured
Default or Default shall be deemed to have occurred solely as a result of
changes in Exchange Rates occurring after the time any Lien is created or
incurred.

(d) For purposes of determining compliance with Section 6.10, the amount of
Indebtedness for Borrowed Money denominated in any currency other than Dollars
will be converted into Dollars based on the relevant Exchange Rate(s) in effect
as of the last day of the fiscal quarter of WBA for which the ratio of
Consolidated Debt to Total Capitalization is calculated.

 

24



--------------------------------------------------------------------------------

(e) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definitions of “Eurocurrency Rate” or “Eurocurrency Base Rate” or with respect
to any comparable or successor rate thereto.

Section 1.04 Change of Currency. (a) Each obligation of the Borrowers under this
Agreement to make a payment denominated in the national currency unit of any
member state of the European Union that adopts the Euro in accordance with the
legislation of the European Union relating to Economic and Monetary Union as its
lawful currency after the date hereof shall be redenominated into Euro at the
time of such adoption, provided that if and to the extent that such legislation
or member state provides that any such obligation may be paid by debtors in
either the Euro or such other currency, then the Borrowers shall be permitted to
repay such amount either in the Euro or such other currency. If, in relation to
the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
borrowing, at the end of the then-current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
reasonably necessary to reflect the adoption of the Euro by any member state of
the European Union and any relevant market conventions or practices relating to
the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be reasonably necessary to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

ARTICLE II

THE CREDITS

Section 2.01 Description of Facility; Commitments . From and including the
Effective Date and prior to the Facility Termination Date, upon the satisfaction
of the conditions precedent set forth in Section 4.02 each Lender severally and
not jointly agrees, on the terms and conditions set forth in this Agreement, to
make Loans to any Borrower from time to time in amounts not to exceed in the
aggregate at any one time outstanding its Pro Rata Share of the Aggregate
Commitment; provided that after giving effect to such Loans, (a) the aggregate
principal Dollar Equivalent of all Lenders’ Loans outstanding at such time,
after giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date, shall not exceed the Aggregate Commitment at such time
and (b) with respect to any Lender, the aggregate principal Dollar Equivalent of
such Lender’s Loans outstanding at such time, after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such

 

25



--------------------------------------------------------------------------------

date, shall not exceed such Lender’s Commitment at such time, which Loans (other
than Alternate Base Rate Loans) may, at the applicable Borrower’s election, be
denominated in Dollars or a Foreign Currency. Subject to the terms of this
Agreement, any Borrower may borrow, repay and reborrow Loans at any time prior
to the Facility Termination Date. Each Borrowing of Loans shall be in a minimum
aggregate principal amount of (x) in the case of Loans denominated in Dollars,
$10,000,000 or any integral multiple of $1,000,000 in excess thereof, (y) in the
case of Loans denominated in Euro, €10,000,000 or any integral multiple of
€1,000,000 in excess thereof and (z) in the case of Loans denominated in
Sterling, £10,000,000 or any integral multiple of £1,000,000 in excess thereof
(or, in each case, if less, the remaining unused Aggregate Commitment as of such
date). The Commitments to lend hereunder shall expire automatically on the
Facility Termination Date. Each Loan shall be made by each Lender in accordance
with such Lender’s Pro Rata Share of the Aggregate Commitment.

Section 2.02 [Reserved].

Section 2.03 [Reserved].

Section 2.04 Types of Loans. The Loans may consist of Alternate Base Rate Loans
or Eurocurrency Loans, or a combination thereof, selected by the applicable
Borrower in accordance with Sections 2.08 and 2.09.

Section 2.05 Fees; Reductions in Aggregate Commitment.

(a) Commitment Fee. WBA agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee in Dollars (the “Commitment Fee”) at a
per annum rate equal to the Commitment Fee Rate on the daily actual excess of
such Lender’s Commitment over the outstanding principal Dollar Equivalent of
such Lender’s outstanding Loans (such excess, such Lender’s “Actual Unused
Commitments”) as adjusted pursuant to Section 2.05(c), accruing from and
including the Effective Date to and including the date on which the Commitments
have been terminated in full and all Obligations hereunder have been paid in
full pursuant to Section 2.07(c), payable quarterly in arrears on each Payment
Date; provided that no Commitment Fee shall accrue hereunder with respect to the
Actual Unused Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender.

(b) Fee Letter. WBA shall pay to the Administrative Agent, for the account of
the Lender as of the Effective Date, the fee in the amount and at the time
specified in the Fee Letter. Such fee shall be fully earned when paid and shall
be non-refundable for any reason whatsoever.

(c) Voluntary Reductions in Aggregate Commitment. WBA shall have the right, upon
same day written notice to the Administrative Agent delivered prior to 11:00
a.m. (New York time) on any Business Day, to terminate in whole or reduce in
part the unused portions of the Commitments of the Lenders at the election of
WBA. Each partial reduction of the Commitments shall be in the aggregate amount
of $10,000,000 or an integral multiple of $1,000,000 in excess thereof and, once
terminated, a Commitment may not be reinstated. The Administrative Agent will
promptly notify the Lenders of any termination or reduction of the

 

26



--------------------------------------------------------------------------------

Commitments under this Section 2.05(c). Each voluntary reduction of the
Commitments pursuant to this Section 2.05(c) will be applied to the outstanding
Commitments of each Lender in accordance with such Lender’s Pro Rata Share of
the Revolving Facility. All fees in respect of the Commitments (including any
Commitment Fees) accrued until the effective date of any termination of such
Commitments shall be paid on the effective date of such termination. For the
avoidance of doubt, WBA shall not be permitted to terminate in whole or reduce
in part the Commitments to the extent that, after giving effect to such
termination, the then outstanding Dollar Equivalent of Loans would exceed the
Aggregate Commitment.

(d) Automatic Reductions in Commitments. The Aggregate Commitment shall
terminate on the Facility Termination Date.

Section 2.06 [Reserved].

Section 2.07 Prepayments and Repayments. (a) Optional Prepayments. Each Borrower
may from time to time pay, without penalty or premium, all of its outstanding
Alternate Base Rate Loans, or, in a minimum aggregate amount of $10,000,000 or
any integral multiple of $1,000,000 in excess thereof, any portion of its
outstanding Alternate Base Rate Loans upon prior notice to the Administrative
Agent (which may be in a form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent) (stating
the proposed date and aggregate principal amount of the applicable prepayment)
at or before 1:00 p.m. (in the case of a notice delivered by WBA, New York time,
and in the case of a notice delivered by the Designated Borrower, London time)
on the date of such payment. Each Borrower may from time to time pay, subject to
the payment of any funding indemnification amounts required by Section 3.04 but
without penalty or premium, all of its outstanding Eurocurrency Loans, or, in a
minimum aggregate amount of (x) in the case of Loans denominated in Dollars,
$10,000,000 or any integral multiple of $1,000,000 in excess thereof, (y) in the
case of Loans denominated in Euro, €10,000,000 or any integral multiple of
€1,000,000 in excess thereof and (z) in the case of Loans denominated in
Sterling, £10,000,000 or any integral multiple of £1,000,000 in excess thereof,
any portion of its outstanding Eurocurrency Loans upon prior notice to the
Administrative Agent (stating the proposed date and aggregate principal amount
of the applicable prepayment) (I) (a) in the event that HSBC Bank plc is the
sole Lender under the Revolving Facility on the date of delivery of the
applicable notice, at or before 1:00 p.m. (in the case of a notice delivered by
WBA, New York time, and in the case of a notice delivered by the Designated
Borrower, London time) at least two (2) Business Days prior to the date of such
payment in the case of any Eurocurrency Loans denominated in Dollars and (b) in
the event that more than one Person is a Lender under the Revolving Facility on
the date of delivery of the applicable notice, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
at or before 1:00 p.m. (in the case of a notice delivered by WBA, New York time,
and in the case of a notice delivered by the Designated Borrower, London time)
at least two (2) Business Days prior to the date of such payment in the case of
any Eurocurrency Loans denominated in Dollars, but in no event shall such notice
period be longer than three (3) Business Days and (II) at or before 1:00 p.m.
(in the case of a notice delivered by WBA, New York time, and in the case of a
notice delivered by the Designated Borrower, London time) at least four
(4) Business Days prior to the

 

27



--------------------------------------------------------------------------------

date of such payment, in the case of any Eurocurrency Loans denominated in a
Foreign Currency (or, in each case, subject to the payment of any funding
indemnification amounts, if any, required by Section 3.04, such other prior
notice as the Administrative Agent may agree to). Subject to Section 2.20, each
such prepayment shall be applied to the Loans outstanding at the direction of
the applicable Borrower and will be applied to the outstanding Loans of each
Lender in accordance with such Lender’s Pro Rata Share of the Revolving
Facility.

(b) Mandatory Prepayments. If the Administrative Agent notifies WBA, at any
time, that the Dollar Equivalent with respect to Loans denominated in any
Foreign Currency plus the then outstanding amount of Loans denominated in
Dollars, exceeds the Aggregate Commitment, then WBA shall, and shall cause the
Designated Borrower to, within five business days, prepay such Loans or take
such other action, in each case, to the extent necessary to eliminate any such
excess.

(c) Repayments. WBA shall pay any unpaid principal of and accrued and unpaid
Obligations on or relating to the Loans in full on the Facility Termination
Date. This Agreement shall terminate on the Facility Termination Date.
Notwithstanding any such termination, until all of the Obligations (other than
contingent indemnity obligations) shall have been fully paid and satisfied and
all financing arrangements among the Borrowers and the Lenders hereunder and
under the other Loan Documents shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive.

Section 2.08 Method of Selecting Types and Interest Periods for New Loans. The
applicable Borrower shall select the Type of Borrowing and, in the case of each
Eurocurrency Loan, the Interest Period applicable thereto from time to time. The
applicable Borrower shall give the Administrative Agent notice (which notice may
be conditioned on the satisfaction or waiver (in accordance with Section 8.02)
of the conditions set forth in Section 4.02) by a borrowing notice substantially
in the form of Exhibit D or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent), in each
case appropriately completed and signed by an Authorized Officer of the
applicable Borrower (a “Borrowing Notice”); provided that each such Borrowing
Notice must be received no later than (x) 11:00 a.m. (in the case of a Borrowing
Notice delivered by WBA, New York time, and in the case of a Borrowing Notice
delivered by the Designated Borrower, London time) on the date of the proposed
borrowing of each Alternate Base Rate Loan, (y) (i) in the event that HSBC Bank
plc is the sole Lender under the Revolving Facility on the date of delivery of
the applicable Borrowing Notice, 11:00 a.m. (in the case of a Borrowing Notice
delivered by WBA, New York time, and in the case of a Borrowing Notice delivered
by the Designated Borrower, London time) two (2) Business Days before the date
of the proposed borrowing of each Eurocurrency Loan denominated in Dollars and
(ii) in the event that more than one Person is a Lender under the Revolving
Facility on the date of delivery of the applicable Borrowing Notice, with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed), 11:00 a.m. (in the case of a Borrowing Notice delivered by
WBA, New York time, and in the case of a Borrowing Notice delivered by the
Designated Borrower, London time) two (2) Business Days before the date of the
proposed borrowing of each Eurocurrency Loan denominated in Dollars,

 

28



--------------------------------------------------------------------------------

but in no event shall such notice period be longer than three (3) Business Days
and (z) 11:00 a.m. (in the case of a Borrowing Notice delivered by WBA, New York
time, and in the case of a Borrowing Notice delivered by the Designated
Borrower, London time) four (4) Business Days before the date of the proposed
borrowing of each Eurocurrency Loan denominated in a Foreign Currency. A
Borrowing Notice shall specify:

(a) the date of the proposed borrowing, which shall be a Business Day, of such
Loans,

(b) the aggregate amount and currency of the Loans comprising the proposed
borrowing (which Loan shall be in a minimum aggregate principal amount of (x) in
the case of Loans denominated in Dollars, $10,000,000 or any integral multiple
of $1,000,000 in excess thereof, (y) in the case of Loans denominated in Euro,
€10,000,000 or any integral multiple of €1,000,000 in excess thereof and (z) in
the case of Loans denominated in Sterling, £10,000,000 or any integral multiple
of £1,000,000 in excess thereof (or, in each case, if less, the unused Aggregate
Commitment as of such date)),

(c) the Type of Borrowing selected,

(d) the identity of the Borrower, and

(e) in the case of a proposed borrowing comprised of Eurocurrency Loans, the
Interest Period applicable thereto.

The location and number of the applicable Borrower’s account to which proceeds
of the Loans are to be disbursed shall be set forth in written settlement
instructions executed by two Authorized Officers of the applicable Borrower
(neither of which shall hold the title of Vice President, Global Treasury) and
the Administrative Agent shall have confirmed such location and number of such
Borrower’s account to which proceeds of a Loan are to be disbursed orally by
telephone. Any change to the location and number of the applicable Borrower’s
account to which proceeds of a Loan are to be disbursed shall be set forth in
written settlement instructions executed by two Authorized Officers of the
applicable Borrower (neither of which shall hold the title of Vice President,
Global Treasury) and the Administrative Agent shall have confirmed such change
to the location and number of such Borrower’s account to which proceeds of a
Loan are to be disbursed orally by telephone.

If the applicable Borrower fails to specify a currency in a Borrowing Notice
requesting a Loan, then the Loan so requested shall be made in Dollars.

No more than ten (10) Interest Periods shall be in effect at any time (unless
such limit has been waived by the Administrative Agent in its sole discretion).

 

29



--------------------------------------------------------------------------------

Section 2.09 Conversion and Continuation of Outstanding Loans. Alternate Base
Rate Loans shall continue as Alternate Base Rate Loans unless and until such
Alternate Base Rate Loans are converted into Eurocurrency Loans pursuant to this
Section 2.09 or are prepaid or repaid in accordance with Section 2.07. Each
Eurocurrency Loan shall continue as a Eurocurrency Loan until the end of the
then applicable Interest Period therefor, at which time such Eurocurrency Loan
shall be automatically converted into an Alternate Base Rate Loan (provided,
that in the case of a Eurocurrency Loan denominated in a Foreign Currency, such
Eurocurrency Loan shall be continued as a Eurocurrency Loan in its original
currency with an Interest Period of one month), unless (x) such Eurocurrency
Loan is or was repaid in accordance with Section 2.07 or (y) the applicable
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurocurrency Loan continue as a Eurocurrency Loan for the same or another
Interest Period. The applicable Borrower may elect from time to time to convert
all or any part of an Alternate Base Rate Loan into a Eurocurrency Loan. No Loan
may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency. Notwithstanding anything to the contrary
contained in this Section 2.09 (except with the consent of the Required Lenders)
when any Default has occurred and is continuing each Eurocurrency Loan shall be
continued as a Loan in its original currency with an Interest Period not longer
than one month. The applicable Borrower shall give the Administrative Agent
notice substantially in the form of Exhibit E or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), in each case appropriately completed and signed by an
Authorized Officer of the applicable Borrower (a “Conversion/Continuation
Notice”) of each conversion of an Alternate Base Rate Loan into a Eurocurrency
Loan or a continuation of a Eurocurrency Loan, with each such
Conversion/Continuation Notice to be received not later (I) (a) in the event
that HSBC Bank plc is the sole Lender under the Revolving Facility on the date
of delivery of the applicable Conversion/Continuation Notice, 11:00 a.m. (in the
case of a Conversion/Continuation Notice delivered by WBA, New York time, and in
the case of a notice delivered by the Designated Borrower, London time) at least
two (2) Business Days, in the case of any Loans denominated in Dollars, prior to
the date of the requested conversion or continuation and (b) in the event that
more than one Person is a Lender under the Revolving Facility on the date of
delivery of the applicable Conversion/Continuation Notice, with the consent of
the Administrative Agent (such consent not to be unreasonably withheld or
delayed) 11:00 a.m. (in the case of a Conversion/Continuation Notice delivered
by WBA, New York time, and in the case of a notice delivered by the Designated
Borrower, London time) at least two (2) Business Days, in the case of any Loans
denominated in Dollars, prior to the date of the requested conversion or
continuation, but in no event shall such notice period be longer than three
(3) Business Days and (II) 11:00 a.m. (in the case of a Conversion/Continuation
Notice delivered by WBA, New York time, and in the case of a notice delivered by
the Designated Borrower, London time) at least four (4) Business Days, in the
case of any Eurocurrency Loans denominated in a Foreign Currency, prior to the
date of the requested conversion or continuation, in each case, specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

(b) the aggregate amount and Type of the Loan which is to be converted or
continued as a Eurocurrency Loan, and

 

30



--------------------------------------------------------------------------------

(c) the duration of the Interest Period applicable thereto.

Section 2.10 Interest Rates. Each Alternate Base Rate Loan shall bear interest
on the outstanding principal amount thereof, for each day from and including the
date such Loan is made or is converted from a Eurocurrency Loan into an
Alternate Base Rate Loan pursuant to Section 2.09 hereof, to but excluding the
date it is paid or is converted into a Eurocurrency Loan pursuant to
Section 2.09 hereof, at a rate per annum equal to the Alternate Base Rate plus
the Applicable Margin for such day. Changes in the rate of interest on that
portion of any Loan maintained as an Alternate Base Rate Loan will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurocurrency
Loan shall bear interest on the outstanding principal amount thereof, for each
day from and including the first day of the Interest Period applicable thereto
to (but not including) the last day of such Interest Period at the Eurocurrency
Rate (with the Eurocurrency Base Rate determined pursuant to clause (a) of the
definition thereof) for the applicable period plus the Applicable Margin. No
Interest Period may end after the Maturity Date.

Section 2.11 Rates Applicable After Default. During the continuance of a Default
under Section 7.02 the Required Lenders may, at their option, by notice to WBA
and the Designated Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.02 requiring
unanimous consent of the Lenders to changes in interest rates, and which
election and notice shall not be required after a Default or Unmatured Default
under Section 7.05 or 7.06), declare that interest on the overdue amount of the
Loans shall be payable at a rate (after as well as before the commencement of
any proceeding under any Debtor Relief Laws) equal to 2% per annum in excess of
the rate otherwise payable thereon (and, with respect to any other overdue
amounts, shall bear interest at a rate equal to the Alternate Base Rate plus the
Applicable Margin applicable to Alternate Base Rate Loans plus 2% per annum)
commencing on the date of such Default and continuing until such Default is
cured or waived.

Section 2.12 Method of Payment. Except as otherwise specified herein, all
payments by each Borrower of principal, interest and its other Obligations shall
be made, (i) with respect to Loans denominated in Dollars and the Aggregate
Commitment, in Dollars, and (ii) with respect to Loans denominated in any
Foreign Currency, in the applicable Foreign Currency in which such Loans are
denominated. All payments of the Obligations hereunder shall be made, without
setoff, deduction, or counterclaim, in immediately available funds to the
Administrative Agent at the Administrative Agent’s address specified pursuant to
Article XIII, or at any other Lending Installation of the Administrative Agent
specified in writing by the Administrative Agent to the applicable Borrower, by
2:00 p.m. (in the case of a notice delivered to WBA, New York time, and in the
case of a notice delivered to the Designated Borrower, London time), in the case
of any payments made in Dollars, and not later than the Applicable Time, in the
case of any payments made in a Foreign Currency, in each case, on the date when
due and shall be applied ratably by the Administrative Agent among the Lenders
entitled thereto. Each payment delivered to the Administrative Agent for the
account of any Lender shall be delivered promptly by the Administrative Agent to
such Lender in the same type of funds that the Administrative Agent received at
such Lender’s address specified pursuant to Article XIII or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender.

 

31



--------------------------------------------------------------------------------

Section 2.13 Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender to such Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (A) the date and the amount of each Loan made hereunder, the Type thereof
and the Interest Period applicable thereto, (B) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder, (C) the effective date and amount of each Assignment and
Assumption delivered to and accepted by it and the parties thereto pursuant to
Section 12.01, (D) the amount of any sum received by the Administrative Agent
hereunder from each applicable Borrower and each Lender’s share thereof, and
(E) all other appropriate debits and credits as provided in this Agreement,
including, without limitation, all fees, charges, expenses and interest. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
absent manifest error.

(c) The entries maintained in the accounts maintained pursuant to clauses
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of each Borrower to repay
its Obligations in accordance with their terms.

(d) Any Lender may request that the Loans made or to be made by it be evidenced
by a promissory note in substantially the form of Exhibit C (each, a “Note”). In
such event, each applicable Borrower shall prepare, execute and deliver to such
Lender such Note or Notes payable to such Lender (or its registered assigns).
Thereafter, the Loans evidenced by each such Note and interest thereon shall at
all times (including after any assignment pursuant to Section 12.01) be
represented by one or more Notes payable to the payee named therein or any
assignee pursuant to Section 12.01, except to the extent that any such Lender or
assignee subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in clauses (a) and (b) above.

Section 2.14 Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Alternate Base Rate Loan shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Borrowing Date with
respect to such Alternate Base Rate Loan and on any date on which the Alternate
Base Rate Loan is prepaid, whether due to acceleration or otherwise, and on the
Facility Termination Date. Interest accrued on each Eurocurrency Loan shall be
payable on the last day of its applicable Interest Period and on any date on
which such Eurocurrency Loan is prepaid, whether by acceleration or otherwise,
and on the Facility Termination Date. Interest accrued on each Eurocurrency Loan
having an Interest

 

32



--------------------------------------------------------------------------------

Period longer than three (3) months shall also be payable on the last day of
each three-month interval during such Interest Period. Interest accrued pursuant
to Section 2.11 shall be payable on demand. With respect to (a) interest on all
Loans (other than Alternate Base Rate Loans where the interest is based on the
Alternate Base Rate), Commitment Fees and other fees hereunder, such interest or
fees shall be calculated for actual days elapsed on the basis of a 360-day year
and (b) interest on Loans which are Alternate Base Rate Loans where the interest
is based on the Alternate Base Rate, such interest shall be calculated for
actual days elapsed on the basis of a 365/366-day year. Interest shall be
payable for the day a Loan is made but not for the day of any payment on the
amount paid if payment is received prior to 2:00 p.m. (in the case of a payment
received from WBA, New York time, and in the case of a payment received from the
Designated Borrower, London time), in the case of a Loan denominated in Dollars
or (y) the Applicable Time, in the case of a Loan denominated in a Foreign
Currency, in each case, at the place of payment. If any payment of principal of
or interest on a Loan, any fees or any other amounts payable to the
Administrative Agent or any Lender hereunder shall become due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.

Section 2.15 Notification of Loans, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Commitment
reduction notice, Borrowing Notice, Conversion/Continuation Notice and
prepayment notice received by it hereunder. The Administrative Agent will notify
each Lender of the interest rate applicable to each Loan promptly upon
determination of such interest rate and will give each Lender and each Borrower
prompt notice of each change in the Alternate Base Rate. Not later than 1:00
p.m. (New York time), in the case of any Loan denominated in Dollars, and not
later than the Applicable Time, in the case of any Loan denominated in a Foreign
Currency, in each case, on each Borrowing Date, each Lender shall make available
its Loan or Loans in funds immediately available to the Administrative Agent’s
Office for the applicable currency. The Administrative Agent will make the funds
so received from the Lenders available to the applicable Borrower at the
Administrative Agent’s aforesaid address.

Section 2.16 Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending Installation.
Each Lender may, by written notice to the Administrative Agent and WBA in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.

Section 2.17 Payments Generally; Administrative Agent’s Clawback. (a) (i)
Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Loans (or, in the case of any
Alternate Base Rate Loans, prior to 12:00 noon (New York time) on the date of
the proposed Borrowing of such Loans) that such Lender will not make available
to

 

33



--------------------------------------------------------------------------------

the Administrative Agent such Lender’s share of such Loan, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.15 and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate and (B) in the
case of a payment to be made by the applicable Borrower, the interest rate
applicable to Alternate Base Rate Loans. If the applicable Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
applicable Borrower the amount of such interest paid by the applicable Borrower
for such period. If such Lender pays its share of the applicable Loan to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Loan. Any payment by the applicable Borrower shall be
without prejudice to any claim the applicable Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the applicable Borrower will not make
such payment, the Administrative Agent may assume that the applicable Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders the amount due. In such event,
if the applicable Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

A notice of the Administrative Agent to any Lender or the applicable Borrower
with respect to any amount owing under this subsection (a) shall be conclusive,
absent manifest error.

(b) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 9.06(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 9.06(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 9.06(c).

 

34



--------------------------------------------------------------------------------

Section 2.18 Replacement of Lender. If any Lender requests compensation under
Section 3.01 or 3.02, or if any Lender gives notice to the Borrowers pursuant to
Section 3.03, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.05, or if any Lender is a Defaulting Lender, or if a Lender fails to
consent to an amendment or waiver approved by the Required Lenders as to any
matter for which such Lender’s consent is needed then WBA may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 12.01), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) WBA shall have paid to the Administrative Agent the assignment fee specified
in Section 12.01(b)(iv);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.04) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or WBA (in the case of
all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.01 or payments required to be made pursuant to Section 3.05,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable laws; and

(e) in the case of any such assignment resulting from a failure to consent to an
amendment or waiver approved by the Required Lenders, such assignee shall have
consented to the relevant amendment or waiver.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling WBA to require such assignment and delegation cease to
apply.

Section 2.19 Sharing of Payments by Lenders. Except as otherwise specified in
this Agreement, if any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans and accrued
interest thereon greater than its Pro Rata Share of the Revolving Facility to
which it is entitled pursuant hereto, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

35



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to WBA or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

Each Borrower for itself and solely with respect to its Obligations consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

Section 2.20 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.02 and the definition of Required
Lender.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender under this Agreement or the other Loan Documents (whether voluntary or
mandatory, at maturity, pursuant to Section 8.01 or otherwise, and including any
amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 11.01), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, as WBA may request (so long as no Default or Unmatured Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
WBA, to be held in a non-interest bearing deposit account (other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent (provided
that such cash collateral shall be invested solely in investments that provide
for preservation of capital)) and released in order to satisfy obligations of
that Defaulting Lender to fund Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender

 

36



--------------------------------------------------------------------------------

against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; fifth, so long as no Default or Unmatured
Default exists, to the payment of any amounts owing to the applicable Borrower
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; and sixth, to that
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
first to pay the Loans of all non-Defaulting Lenders on a pro rata basis prior
to being applied as set forth above in this sub-clause (ii). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.20(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. The Defaulting Lender shall not be entitled to receive any
Commitment Fee pursuant to Section 2.05(a) for any period during which that
Lender is a Defaulting Lender.

(b) Defaulting Lender Cure. If the applicable Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares of the Revolving Facility, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the applicable Borrower while that Lender was a Defaulting Lender; and
provided further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III

YIELD PROTECTION; TAXES

Section 3.01 Yield Protection. If, after the date of this Agreement, any Change
in Law:

(a) imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate);

 

37



--------------------------------------------------------------------------------

(b) subjects any Lender to any Tax of any kind whatsoever (except for
(i) Indemnified Taxes or Other Taxes covered by Section 3.05 and (ii) Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(c) imposes on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency
Loans or of maintaining its obligation to make any such Eurocurrency Loan, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, WBA shall pay, or shall cause the Designated Borrower to pay, to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered. Notwithstanding the foregoing,
no Lender shall be entitled to seek compensation under this Section 3.01 based
on the occurrence of a Change in Law arising solely from (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives promulgated thereunder or issued in connection therewith or (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, unless such Lender is generally seeking
compensation from other borrowers that are similarly situated to and of similar
creditworthiness with respect to its similarly affected commitments, loans
and/or participations under agreements with such borrowers having provisions
similar to this Section 3.01.

Section 3.02 Changes in Capital Adequacy Regulations; Certificates for
Reimbursement; Delay in Requests. (a) Changes in Capital Adequacy. If any Lender
determines that any Change in Law after the date of this Agreement affecting
such Lender or any Lending Installation of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time WBA will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered. Notwithstanding the foregoing,
no Lender shall be entitled to seek compensation under this Section 3.02 based
on the occurrence of a Change in Law arising solely from (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives promulgated thereunder or issued in connection therewith or (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, unless such Lender is generally seeking
compensation from other borrowers that are similarly situated to and of similar
creditworthiness with respect to its similarly affected commitments, loans
and/or participations under agreements with such borrowers having provisions
similar to this Section 3.02.

 

38



--------------------------------------------------------------------------------

(b) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 3.01 or subsection (a) of this Section
and delivered to WBA shall be conclusive absent manifest error. WBA shall pay,
or shall cause the Designated Borrower to pay, to such Lender the amount shown
as due on any such certificate within fifteen (15) days after receipt thereof.

(c) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section or
Section 3.01 shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that WBA shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section or Section 3.01 for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies WBA of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(d) Additional Reserve Requirements. WBA shall pay (or cause the Designated
Borrower to pay) to each Lender, as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Loans
denominated in a Foreign Currency, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided WBA shall have received at least 30
days’ prior notice (with a copy to the Administrative Agent) of such additional
costs from such Lender. Such Lender shall deliver a certificate to WBA setting
forth in reasonable detail a calculation of such actual costs incurred by such
Lender and shall certify that it is generally charging such costs to similarly
situated customers of similar creditworthiness of the applicable Lender under
agreements having provisions similar to this Section 3.02(d) after consideration
of such factors as such Lender then reasonably determines to be relevant (which
determination shall be made in good faith). If a Lender fails to give notice 30
days prior to the relevant Payment Date, such additional costs shall be due and
payable 30 days from receipt of such notice. For the avoidance of doubt, any
amounts paid under this Section 3.02(d) shall be without duplication of
eurocurrency adjustments in the definition of “Eurocurrency Rate”.

Section 3.03 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Installation to make, maintain or fund
Eurocurrency Loans, or to determine or charge interest rates based upon the
Eurocurrency Base Rate, or any Governmental Authority

 

39



--------------------------------------------------------------------------------

has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Foreign Currency in the London
interbank market, then, on notice thereof by such Lender to WBA through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Loans or to convert Alternate Base Rate Loans to Eurocurrency Loans
shall be suspended until such Lender notifies the Administrative Agent and WBA
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, each applicable Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all Eurocurrency Loans of such
Lender to Alternate Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loans. Upon any such prepayment or
conversion, the applicable Borrower shall also pay accrued interest on the
amount so prepaid or converted.

Section 3.04 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, WBA shall, or shall cause the
Designated Borrower to, promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than
an Alternate Base Rate Loan on a day other than the last day of the Interest
Period for such Loan or other than upon prior notice to the Administrative Agent
(I) (a) in the event that HSBC Bank plc is the sole Lender under the Revolving
Facility on the date of delivery of the applicable notice, at least two
(2) Business Days in advance in the case of any Loans denominated in Dollars and
(b) in the event more than one Person is a Lender under the Revolving Facility
on the date of delivery of the applicable notice, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
at least two (2) Business Days in advance in the case of any Loans denominated
in Dollars, but in no event shall such notice period be longer than three
(3) Business Days and (II) at least four (4) Business Days in advance in the
case of any Loans denominated in a Foreign Currency (in each case, whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise, but
excluding any prepayment or conversion required pursuant to Section 3.03);

(b) any failure by the applicable Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than an Alternate Base Rate Loan on the date or in the amount or currency
notified by such Borrower; or

(c) any assignment of a Eurocurrency Loan on a day other than the last day of
the Interest Period therefor as a result of a request by WBA pursuant to
Section 2.18;

including any foreign exchange losses and loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. WBA shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

40



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by WBA to the Lenders under this
Section 3.04, each Lender shall be deemed to have funded each Eurocurrency Loan
made by it at the Eurocurrency Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for such currency and for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Loan was in fact so funded.

Section 3.05 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments
on Account of Taxes. (i) Any and all payments by or on account of any obligation
of the applicable Borrower hereunder or under any other Loan Document shall to
the extent permitted by applicable laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable laws require the
applicable Borrower or the Administrative Agent (as determined in the good faith
discretion of the Administrative Agent) to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such laws as determined by such
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (f) below.

(ii) If the applicable Borrower or the Administrative Agent shall be required by
applicable law to withhold or deduct any Taxes from any payment, then (A) such
Borrower or the Administrative Agent, as applicable, shall withhold or make such
deductions as are determined by such Borrower or the Administrative Agent, as
applicable, to be required based upon the information and documentation it, or
the applicable taxing authority, has received pursuant to subsection (f) below
(for the avoidance of doubt, in the case of any such information and
documentation received by an applicable taxing authority, solely to the extent
such Borrower or the Administrative Agent has been provided with a copy of such
information and documentation or otherwise has actual knowledge of such
information and documentation and, in each case, is entitled to rely thereon),
(B) such Borrower or the Administrative Agent, as applicable, shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable law, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by such Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or any Lender receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

(b) Designated Borrower. A payment by or on behalf of the Designated Borrower,
or under the Parent Guarantee in respect of an obligation of the Designated
Borrower, shall not be increased under paragraph (a) above by reason of a UK Tax
Deduction if, on the date on which the payment falls due:

(i) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a UK Qualifying Lender, but on that date that
Lender is not or has ceased to be a UK Qualifying Lender other than as a result
of any change after the date it became a Lender under this Agreement in (or in
the interpretation, administration, or application of) any law or UK Treaty or
any published practice or published concession of any relevant taxing authority;
or

 

41



--------------------------------------------------------------------------------

(ii) the relevant Lender is a UK Qualifying Lender solely by virtue of
paragraph (b) of the definition of “UK Qualifying Lender” and:

(A) an officer of HM Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the UK ITA which relates to the payment and
that Lender has received from the Designated Borrower a certified copy of that
Direction; and

(B) the payment could have been made to the Lender without any UK Tax Deduction
if that Direction had not been made; or

(iii) the relevant Lender is a UK Qualifying Lender solely by virtue of
paragraph (b) of the definition of “UK Qualifying Lender” and:

(A) the relevant Lender has not given a UK Tax Confirmation to the relevant
payor; and

(B) the payment could have been made to the Lender without any UK Tax Deduction
if the Lender had given a UK Tax Confirmation to the relevant payor, on the
basis that the UK Tax Confirmation would have enabled such payor to have formed
a reasonable belief that the payment was an “excepted payment” for the purpose
of section 930 of the UK ITA; or

(iv) the relevant Lender is a UK Treaty Lender and the party making the payment
is able to demonstrate that the payment could have been made to the Lender
without the UK Tax Deduction had that Lender complied with its obligations under
paragraphs 3.05(f)(iv)(A), (B) or (C) (as applicable) below.

(c) Payment of Other Taxes. Without limiting the provisions of subsection
(a) above, WBA shall timely pay, or shall cause the Designated Borrower to pay,
any Other Taxes to the relevant Governmental Authority in accordance with
applicable laws.

(d) Indemnification. (i) Without limiting the provisions of subsection (a) or
(b) above, WBA shall, or shall cause the applicable Borrower to, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within thirty (30) days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the applicable Borrower or the Administrative Agent or
paid by the Administrative Agent or such Lender, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. WBA shall also, or shall cause the Designated Borrower
to, indemnify the Administrative Agent and shall

 

42



--------------------------------------------------------------------------------

make payment in respect thereof within thirty (30) days after demand therefor,
for any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii)(x)(1) of this subsection. A
certificate as to the amount of any such payment or liability delivered to WBA
by a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. The indemnities in this paragraph (d)(i) shall not apply to any
Indemnified Taxes which would have been compensated for by an increased payment
under paragraph (a) above but were not so compensated because one or more of the
exclusions in paragraph (b) above applied.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify (x) the Borrowers and the Administrative
Agent, and shall make payment in respect thereof within thirty (30) days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrowers or the Administrative
Agent) incurred by or asserted against any Borrower or the Administrative Agent
by any Governmental Authority as a result of (1) the failure by such Lender to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender to the Borrowers or the
Administrative Agent pursuant to subsection (f) or (2) the failure of such
Lender to comply with the provisions of Section 12.01(d) relating to the
maintenance of a Participant Register and (y) the Administrative Agent against
any Indemnified Taxes or Other Taxes attributable to such Lender (but only to
the extent the Borrowers have not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
WBA to do so or cause the Designated Borrower to do so) or Excluded Taxes
attributable to such Lender, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of this Agreement or the Aggregate Commitment and the
repayment, satisfaction or discharge of all other Obligations.

(e) Evidence of Payments. Upon request by WBA or the Administrative Agent, as
the case may be, after any payment of Taxes by WBA, the Designated Borrower or
the Administrative Agent to a Governmental Authority as provided in this
Section 3.05, WBA or the Designated Borrower, as applicable, shall deliver to
the Administrative Agent or the Administrative Agent shall deliver to WBA and
the Designated Borrower, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of any return required by law to report such payment or other evidence of such
payment reasonably satisfactory to WBA, the Designated Borrower or the
Administrative Agent, as the case may be.

 

43



--------------------------------------------------------------------------------

(f) Status of Lenders; Tax Documentation. (i) Each Lender shall (other than with
respect to a UK Tax Deduction to which the provisions of Section 3.05(f)(iv)
below shall apply) deliver to the Borrowers and the Administrative Agent, at the
time or times prescribed by applicable laws or when reasonably requested by any
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information (A) to secure any
applicable exemption from, or reduction in the rate of, deduction or withholding
imposed by any jurisdiction in respect of any payments to be made by any
Borrower to such Lender, and (B) as will permit any Borrower or the
Administrative Agent, as the case may be, to determine (1) whether or not
payments made hereunder, the Fee Letter or under any other Loan Document are
subject to Taxes, (2) if applicable, the required rate of withholding or
deduction, and (3) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by any Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the applicable
Borrower (or, if the applicable Borrower is disregarded as an entity separate
from its owner for U.S. federal income tax purposes, the Person treated as its
owner for U.S. federal income tax purposes) is a “United States person” within
the meaning of Section 7701(a)(30) of the Code,

(A) any Lender (or, if such Lender is disregarded as an entity separate from its
owner for U.S. federal income tax purposes, the Person treated as its owner for
U.S. federal income tax purposes) that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to each Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of any Borrower or the Administrative Agent) executed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable laws or reasonably requested by any Borrower or the Administrative
Agent as will enable any Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements;

(B) each Foreign Lender (or, if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, the Person treated
as its owner for U.S. federal income tax purposes) that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to each Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of any Borrower or the Administrative Agent, but
only if such Foreign Lender (or, if such Foreign Lender is disregarded as an
entity

 

44



--------------------------------------------------------------------------------

separate from its owner for U.S. federal income tax purposes, the Person treated
as its owner for U.S. federal income tax purposes) is legally entitled to do
so), whichever of the following is applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN or W-BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

(2) executed originals of Internal Revenue Service Form W-8ECI,

(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(4) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, the
Person treated as its owner for U.S. federal income tax purposes) claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender (or such other
Person) is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the applicable Borrower within the
meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) executed
originals of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, or

(5) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable laws to permit any Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(C) each Lender shall deliver to the Administrative Agent and each Borrower such
documentation reasonably requested by the Administrative Agent or the Borrowers
sufficient for the Administrative Agent and the Borrowers to comply with their
obligations under FATCA and to determine whether payments to such Lender are
subject to withholding tax under FATCA. Solely for purposes of this sub-clause
(C), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

45



--------------------------------------------------------------------------------

(iii) Each Lender shall promptly (A) notify each Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender and
as may be reasonably necessary (including the re-designation of its Lending
Installation), to avoid any requirement of applicable laws of any jurisdiction
that any Borrower or the Administrative Agent make any withholding or deduction
for taxes from amounts payable to such Lender.

(iv) Without limiting the effect of Sections 3.05(f)(i), (ii) and (iii) above:

(A) Subject to paragraph (B) below, a UK Treaty Lender and each Borrower which
makes a payment to which that UK Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that Borrower to obtain
authorization to make that payment without a UK Tax Deduction.

(B) (1) A UK Treaty Lender which is a Lender on the Effective Date and that
holds a passport under the HMRC DT Treaty Passport scheme, and which wishes that
scheme to apply to this Agreement, shall confirm its scheme reference number and
its jurisdiction of tax residence opposite its name in Schedule 3.05; and

(2) a UK Treaty Lender which is not a Lender on the Effective Date and that
holds a passport under the HMRC DT Treaty Passport scheme, and which wishes that
scheme to apply to this Agreement, shall confirm its scheme reference number and
its jurisdiction of tax residence in the relevant Assignment and Assumption (or,
if such Lender becomes Lender otherwise than pursuant to an Assignment and
Assumption, in the relevant documentation which it executes on becoming a Lender
under this Agreement),

and, having done so, that Lender shall be under no obligation pursuant to
paragraph (A) above.

(C) If a UK Treaty Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (B) above and:
(a) the Designated Borrower making a payment to that Lender has not made a UK
Borrower DTTP Filing in respect of that Lender; or (b) the Designated Borrower
making a payment to that Lender has made a UK Borrower DTTP Filing but (1) that
UK Borrower DTTP Filing has been rejected by HM Revenue & Customs; or (2) HM
Revenue & Customs have not given the Designated Borrower authority to make
payments to that Lender without a UK Tax Deduction within 60 days of the date of
the UK Borrower DTTP Filing, and in each case, the Designated Borrower has
notified that Lender in writing, that Lender and the Designated Borrower shall
co-operate in completing any procedural formalities necessary for the Designated
Borrower to obtain authorization to make that payment without a UK Tax
Deduction.

 

46



--------------------------------------------------------------------------------

(D) If a UK Treaty Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (B) above, the
Designated Borrower shall not make a UK Borrower DTTP Filing or file any other
form relating to the HM Revenue & Customs DT Treaty Passport scheme in respect
of that Lender’s Loan(s) unless that Lender otherwise agrees.

(E) The Designated Borrower shall, promptly on making a UK Borrower DTTP Filing,
deliver a copy of that UK Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant UK Treaty Lender.

(F) A UK Non-Bank Lender which becomes a party to this Agreement on the day on
which this agreement is entered into gives a UK Tax Confirmation by entering
into this Agreement. A UK Non-Bank Lender shall promptly notify the Borrowers
and the Administrative Agent if there is any change in the position from that
set out in the UK Tax Confirmation.

(G) Each Lender in respect of the Designated Borrower which becomes a party to
this Agreement after the Effective Date shall indicate in the Assignment and
Assumption (or, if such Lender becomes Lender otherwise than pursuant to an
Assignment and Assumption, in the relevant documentation which it executes on
becoming a Lender under this Agreement) which of the following categories it
falls in: (A) not a UK Qualifying Lender; (B) a UK Qualifying Lender (other than
a UK Treaty Lender); or (C) a UK Treaty Lender. If a Lender fails to indicate
its status in accordance with this paragraph (G) then such Lender shall be
treated for the purposes of this Agreement (including by each Borrower) as if it
is not a UK Qualifying Lender until such time as it notifies the Administrative
Agent which category applies (and the Administrative Agent, upon receipt of such
notification, shall inform each Borrowers). For the avoidance of doubt, any such
Assignment and Assumption or other relevant documentation shall not be
invalidated by any such failure of a Lender to comply with this paragraph (G).

(H) The Designated Borrower shall promptly on becoming aware that it must make a
UK Tax Deduction (or that there is any change in the rate or basis of a UK Tax
Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall promptly notify the Designated Borrower.

(I) If in respect of a Loan extended to the Designated Borrower (A) a Lender
assigns or transfers any of its rights or obligations with respect to such Loan
or changes its lending office in respect of such Loan, and (B) as a result of
circumstances existing at the date the assignment, transfer or change occurs,
the Designated Borrower would be obliged to make a payment (or increased
payment) to the successor or assign or Lender acting through its new lending

 

47



--------------------------------------------------------------------------------

office under this Section 3.05 in respect of a UK Tax Deduction, then such
successor or assign or Lender acting through its new lending office is only
entitled to receive payment under this Section 3.05 to the same extent as the
assigning or transferring Lender or Lender acting through its previous lending
office would have been if the assignment, transfer or change had not occurred.

(g) VAT.

(i) All amounts expressed to be payable under any Loan Document by any Party to
a Lender which (in whole or in part) constitute the consideration for any supply
for VAT purposes are deemed to be exclusive of any VAT which is chargeable on
that supply, and accordingly, subject to subparagraph (ii) below, if VAT is or
becomes chargeable on any supply made by any Lender to any Party under a Loan
Document and such Lender is required to account to the relevant tax authority
for the VAT, that Party must pay to such Lender (in addition to and at the same
time as paying any other consideration for such supply) an amount equal to the
amount of the VAT (and such Lender must promptly provide an appropriate VAT
invoice to that Party).

(ii) If VAT is or becomes chargeable on any supply made by any Lender (the
“Supplier”) to any other Lender (the “VAT Recipient”) under a Loan Document, and
any Party other than the VAT Recipient (the “Relevant Party”) is required by the
terms of any Loan Document to pay an amount equal to the consideration for that
supply to the Supplier (rather than being required to reimburse or indemnify the
VAT Recipient in respect of that consideration):

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The VAT Recipient must (where this paragraph (A) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the VAT Recipient
receives from the relevant tax authority which the VAT Recipient reasonably
determines relates to the VAT chargeable on that supply; and

(B) (where the VAT Recipient is the person required to account to the relevant
tax authority for the VAT) the Relevant Party must promptly, following demand
from the VAT Recipient, pay to the VAT Recipient an amount equal to the VAT
chargeable on that supply but only to the extent that the VAT Recipient
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.

(C) Where a Loan Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

 

48



--------------------------------------------------------------------------------

(D) In relation to any supply made by a Finance Party to any Party under a Loan
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

(E) Any reference in this Section 3.05(g)) to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the person
who is treated as making the supply or (as appropriate) receiving the supply
under the grouping rules (as provided for in Article 11 of the Council Directive
2006/112/EC (or as implemented by the relevant member state of the European
Union or any other similar provision in any jurisdiction which is not a member
state of the European Union)).

(h) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, exercised in good faith that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Borrower, upon the request of the Administrative
Agent or such Lender, as the case may be, agrees to repay the amount paid over
to such Borrower (plus any penalties, interest (to the extent accrued from the
date such refund is paid over to such Borrower) or other charges imposed by the
relevant Governmental Authority), to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
any Borrower or any other Person.

Section 3.06 Mitigation Obligations. If any Lender requests compensation under
Section 3.01 or Section 3.02, or any Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.05, or if any Lender gives a notice pursuant to
Section 3.03, then such Lender shall use reasonable efforts to designate a
different Lending Installation for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in

 

49



--------------------------------------------------------------------------------

the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01, 3.02 or 3.05, as the case
may be, in the future, or eliminate the need for the notice pursuant to
Section 3.03, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. WBA hereby agrees to pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

Section 3.07 Inability to Determine Rates. (a) If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Loan or a
conversion to or continuation thereof that (i) deposits (whether in Dollars or a
Foreign Currency) are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurocurrency Loan, (ii) adequate and reasonable means do not exist for
determining the Eurocurrency Base Rate for any requested Interest Period with
respect to a proposed Eurocurrency Loan (whether denominated in Dollars or a
Foreign Currency), or (iii) the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify WBA and each Lender. Thereafter,
the obligation of the Lenders to make or maintain Eurocurrency Loans in the
affected currency shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, any Borrower may revoke any pending request for the making of,
conversion to, or continuation of, Eurocurrency Loans of the affected currency
or, failing that, will be deemed to have converted such request into a request
for Alternate Base Rate Loans in the amount specified therein.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
made by notice to the Borrowers and shall be conclusive absent manifest error),
or WBA or Required Lenders notify the Administrative Agent (with, in the case of
the Required Lenders, a copy to Borrower) that the Borrowers or Required Lenders
(as applicable) have determined, that:

(i) (A) deposits (whether in Dollars or any Foreign Currency) are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of any applicable Eurocurrency Loan for the
applicable currency or (B) adequate and reasonable means do not exist for
ascertaining LIBOR for the applicable currency for any requested Interest
Period, including, without limitation, because the Eurocurrency Base Rate is not
available or published on a current basis, and in each case such circumstances
are unlikely to be temporary, or

(ii) the administrator of the Eurocurrency Base Rate for the applicable currency
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which LIBOR for
the applicable currency or the Eurocurrency Base Rate for the applicable
currency shall no longer be made available, or used for determining the interest
rate of loans (such specific date, the “Scheduled Unavailability Date”), or

 

50



--------------------------------------------------------------------------------

(iii) syndicated loans in the U.S. market denominated in the applicable currency
being executed at the time, or that include language similar to that contained
in this Section 3.07, are being generally executed or amended, as applicable, to
incorporate or adopt, as applicable, a new benchmark interest rate to replace
LIBOR for the applicable currency,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and WBA may amend this Agreement (a “LIBOR Successor
Amendment”) to replace the Eurocurrency Base Rate with respect to the applicable
currency with an alternate benchmark rate, giving due consideration to any
evolving or then existing convention for similar syndicated credit facilities in
the U.S. market denominated in the applicable currency for such alternative
benchmarks (any such proposed rate, a “Replacement Rate”) and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and WBA unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

If no Replacement Rate has been determined and the circumstances under clause
(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify WBA and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency Base Rate
component shall no longer be utilized in determining the Alternate Base Rate.
Upon receipt of such notice, WBA may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurocurrency Loans (to the extent of the
affected Eurocurrency Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of
Alternate Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

Section 3.08 Survival. All of each Borrower’s obligations under this Article III
shall survive termination of this Agreement or the Aggregate Commitment,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.01 Initial Effectiveness. The Lenders’ Commitments shall become
effective hereunder on and as of the first date (the “Effective Date”) on which
the Borrowers have furnished to the Administrative Agent (or, in the case of
Section 4.01(h), WBA shall have paid) the following:

(a) Copies of the articles of incorporation of WBA, together with all amendments
thereto, and a certificate of good standing for WBA, each certified by the
appropriate governmental officer in its jurisdiction of incorporation;

 

51



--------------------------------------------------------------------------------

(b) Copies, certified by a director, of the certificate of incorporation and
articles of association of the Designated Borrower and of its Board of
Directors’ resolutions authorizing the execution of the Loan Documents to which
it is a party and a certification that there have been no changes to its
articles of association provided pursuant to this Section 4.01(b);

(c) Copies, certified by the Secretary, Assistant Corporate Secretary or General
Counsel of WBA, of WBA’s by-laws and of its Board of Directors’ resolutions and
of resolutions or actions of any other body authorizing the execution of the
Loan Documents to which it is a party and a certification that there have been
no changes to its articles of incorporation provided pursuant to
Section 4.01(a);

(d) An incumbency certificate, executed by (i) in the case of WBA, the
Secretary, Assistant Corporate Secretary or General Counsel of WBA and (ii) in
the case of the Designated Borrower, a director or such other individuals as
authorized by the directors under the resolutions passed by the Board of
Directors of the Designated Borrower, in each case, which shall identify by name
and title and bear the signatures of the Authorized Officers of the applicable
Borrower and any other officers or employees of the applicable Borrower
authorized to sign the Loan Documents to which the applicable Borrower is a
party and to request Loans hereunder, upon which certificate the Administrative
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by the applicable Borrower;

(e) An officer’s certificate, substantially in the form of Exhibit F, dated as
of the Effective Date, signed by an Authorized Officer of WBA, certifying that
(x) on the Effective Date, no Default or Unmatured Default has occurred and is
continuing and (y) the representations and warranties contained in Article V are
true and correct in all material respects (except to the extent such
representations and warranties are qualified by “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects) as of the Effective Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects (except to the extent such
representations and warranties are qualified with “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects) on and as of such earlier
date;

(f) A written opinion (addressed to the Administrative Agent and the Lenders and
dated the Effective Date) of Davis Polk & Wardwell LLP as to matters of New York
law and certain aspects of Delaware law in form and substance reasonably
acceptable to the Administrative Agent;

(g) A written opinion (addressed to the Administrative Agent and the Lenders and
dated the Effective Date) of Davis Polk & Wardwell LLP as to matters of English
law in form and substance reasonably acceptable to the Administrative Agent;

(h) All documented fees, costs and expenses due and payable to the Arranger or
the Administrative Agent, for itself and on behalf of the Lenders (including
pursuant to the Fee Letter), or its counsel on the Effective Date and (in the
case of expenses) for which WBA has received an invoice at least three
(3) Business Days prior to the Effective Date;

 

52



--------------------------------------------------------------------------------

(i) At least three (3) Business Days prior to the Effective Date, the Borrowers
shall have provided the documentation and other information to the
Administrative Agent that is required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the U.S. Patriot Act, to the extent such
information was reasonably requested by the Arranger or the Administrative Agent
(including on behalf of any Lender) in writing at least ten (10) days prior to
the Effective Date; and

(j) From each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) customary written evidence reasonably satisfactory
to the Administrative Agent (which may include telecopy or electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

Without limiting the generality of the provisions of Section 8.02, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Section 4.02 Each Borrowing Date. Each Lender’s obligations to make any Loan
hereunder shall become effective upon the satisfaction or waiver (in accordance
with Section 8.02) of the following conditions on or after the Effective Date:

(a) The Effective Date shall have occurred;

(b) No Default or Unmatured Default has occurred and is continuing, or would
result from such Borrowing;

(c) Each of the representations and warranties contained in Article V (other
than the representations and warranties contained in Sections 5.05 and 5.06 in
the case of any Borrowings made after the Effective Date) are, in each case,
true and correct in all material respects (except to the extent such
representations and warranties are qualified by “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects) as of such Borrowing Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects (except to the extent such
representations and warranties are qualified by “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects) on and as of such earlier
date;

 

53



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a Borrowing Notice in
accordance with Section 2.08.

Each Borrowing Notice shall constitute a representation and warranty by the
applicable Borrower as to the matters specified in paragraphs (b) and (c) of
this Section.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

WBA represents and warrants as follows to each Lender and the Administrative
Agent as of the Effective Date and thereafter on each date as required by
Section 4.02 (it being agreed that the representations and warranties contained
in Sections 5.05 and 5.06 shall be made only as of the Effective Date):

Section 5.01 Existence and Standing. Each Borrower (a) is a corporation,
partnership, limited liability company or other entity duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and (b) has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such authority would
not reasonably be expected to have a Material Adverse Effect.

Section 5.02 Authorization and Validity. Each Borrower has the power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by each Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper proceedings, and the Loan Documents constitute
legal, valid and binding obligations of each Borrower enforceable against such
Borrower in accordance with their terms, except as may be limited by bankruptcy,
insolvency or similar laws relating to or affecting creditors’ rights generally
and by general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

Section 5.03 No Conflict; Government Consent. (a) Neither the execution and
delivery by each Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on such Borrower, (ii) such Borrower’s bylaws, articles
or certificate of incorporation, partnership agreement, certificate of
partnership, operating agreement or other management agreement, articles or
certificate of organization or other similar formation, organizational or
governing documents, instruments and agreements, as the case may be, or
(iii) the provisions of any indenture, instrument or agreement to which such
Borrower is a party or is subject, or by which it, or its Property, is bound,
except in the case of clauses (i) and (iii) where such violation would not
reasonably be expected to have a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

(b) No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by any Borrower, is required to
be obtained by such Borrower in connection with the execution and delivery of
the Loan Documents, the borrowings under the Loan Documents, the payment and
performance by such Borrower of its Obligations or the legality, validity,
binding effect or enforceability of the Loan Documents.

Section 5.04 Financial Statements. (i) The August 31, 2019 audited consolidated
financial statements of WBA and its Subsidiaries heretofore delivered to the
Arrangers and the Lenders, copies of which are included in WBA’s Annual Report
on Form 10-K as filed with the SEC and, if applicable, the audited consolidated
financial statements of WBA and its Subsidiaries as of the last day of the
fiscal year for which WBA has most recently filed an annual report on Form 10-K,
and (ii) the unaudited consolidated financial statements of WBA and its
Subsidiaries for each of November 30, 2019 and February 29, 2020, copies of
which are included in WBA’s quarterly report on Form 10-Q as filed with the SEC,
and, if applicable, the unaudited consolidated financial statements of WBA and
its Subsidiaries as of the last day of the most recent fiscal quarter for which
WBA has most recently filed a quarterly report on Form 10-Q, (a) were prepared
in accordance with GAAP, (b) fairly present in all material respects the
consolidated financial condition and operations of WBA and its Subsidiaries at
such date and the consolidated results of their operations and cash flows for
the period then ended and (c) show all material indebtedness and other
liabilities, direct or contingent, of WBA and its Subsidiaries as of the date
thereof that are required under Agreement Accounting Principles to be reflected
thereon.

Section 5.05 Material Adverse Effect. Except as disclosed in the Borrower SEC
Reports (excluding any disclosures set forth in any risk factor section and in
any section relating to forward-looking or safe harbor statements), since
August 31, 2019, there has been no material adverse effect on the financial
condition, results of operations, business or Property of WBA and its
Subsidiaries taken as a whole.

Section 5.06 Litigation. As of the Effective Date, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting WBA or
any of its Subsidiaries which has not been disclosed in the Borrower SEC Reports
(a) that would reasonably be expected to have a Material Adverse Effect or
(b) which seeks to prevent, enjoin or delay the making of any Loan or otherwise
calls into question the validity of any Loan Document and as to which there is a
reasonable possibility of an adverse decision.

Section 5.07 Regulation U. No Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate of buying or carrying margin stock
(within the meaning of Regulation U or Regulation X); and after applying the
proceeds of the Loans, margin stock (as defined in Regulation U) constitutes not
more than twenty-five percent (25%) of the value of those assets of any Borrower
which are subject to any limitation on sale or pledge, or any other restriction
hereunder.

 

55



--------------------------------------------------------------------------------

Section 5.08 Investment Company Act. No Borrower is an “investment company”, a
company “controlled by” an “investment company” or a company required to
register as an “investment company,” each as defined in the Investment Company
Act of 1940, as amended.

Section 5.09 OFAC, FCPA. None of WBA, any of its Subsidiaries, or, to the
knowledge WBA, any directors or officers of WBA or any of its Subsidiaries, is
the subject of Sanctions. None of WBA or its Subsidiaries is located, organized
or resident in a country or territory that is the subject of Sanctions. No part
of the proceeds of the Loans shall be used by any Borrower in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended or Sanctions.

Section 5.10 Disclosure. All information (other than financial projections and
other forward-looking information and information of a general economic or
industry nature) (as used in this Section 5.10, the “Information”) provided by
or on behalf of WBA or its representatives to the Administrative Agent or the
Lenders in written form in connection with the transactions contemplated hereby
does not, when taken as a whole, and will not, when furnished and when taken as
a whole, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, when taken as
a whole, not materially misleading when taken as a whole and in light of the
circumstances under which such statements were made (giving effect to any
supplements then or theretofore furnished).

ARTICLE VI

COVENANTS

From the Effective Date, so long as any Lender shall have any Commitment
hereunder, or any Loan or other Obligation hereunder (other than any contingent
indemnification obligations for which no claim has been made) shall remain
unpaid or unsatisfied:

Section 6.01 Financial Reporting. WBA will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent for the Administrative
Agent’s distribution to the Lenders:

(a) As soon as available, but in any event on or prior to the earlier of (i) the
90th day after the close of each of its fiscal years and (ii) the day that is
five (5) Business Days after the date WBA’s annual report on Form 10-K is
required to be filed with the SEC after giving effect to any extensions
permitted by the SEC (commencing with the first fiscal year of WBA ending after
the Effective Date), a consolidated balance sheet as of the end of such period,
related statements of earnings, statements of equity and cash flows prepared in
accordance with GAAP on a consolidated basis for itself and its Subsidiaries
together with an audit report certified by independent certified public
accountants of recognized standing whose opinion shall not be qualified as to
the scope of the audit or as to the status of WBA and its consolidated
Subsidiaries as a going concern, accompanied by any management letter prepared
by said accountants.

 

56



--------------------------------------------------------------------------------

(b) As soon as available, but in any event on or prior to the earlier of (i) the
45th day after the close of the first three quarterly periods of each of its
fiscal years and (ii) the day that is five (5) Business Days after the date
WBA’s quarterly report on Form 10-Q is required to be filed with the SEC after
giving effect to any extensions permitted by the SEC (commencing with the first
fiscal quarter of WBA ending after the Effective Date), for itself and its
Subsidiaries, a consolidated unaudited balance sheet as at the close of each
such period and consolidated unaudited statements of earnings, statements of
equity and cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified by its chief financial officer, chief
accounting officer or treasurer.

(c) Together with the financial statements required under Sections 6.01(a) and
(b), a compliance certificate in substantially the form of Exhibit A signed by
its chief financial officer, chief accounting officer or treasurer showing the
calculations necessary to determine compliance with the financial covenant set
forth in Section 6.10 and stating that no Default or Unmatured Default exists,
or if any Default or Unmatured Default exists, stating the nature and status
thereof, it being understood and agreed that in the event WBA delivers a notice
to the Administrative Agent pursuant to the proviso to the definition of
“Agreement Accounting Principles” WBA shall deliver an additional calculation of
compliance with the financial covenant set forth in Section 6.10 demonstrating
that notwithstanding GAAP in effect at such time, WBA has complied with
Section 6.10 under GAAP as in effect and applied immediately before such change
in GAAP (in the case of such a notice under “Agreement Accounting Principles);
provided that in no event shall WBA be required to furnish the Administrative
Agent with more than one version of financial statements pursuant to
Section 6.01(a) or Section 6.01(b) prepared in accordance with different
versions of GAAP as a result of any such notice.

(d) Such other information with respect to the business, condition or
operations, financial or otherwise, and Properties of WBA and its Subsidiaries
as the Administrative Agent, including at the request of any Lender, may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which WBA posts such documents, or provides a link
thereto on WBA’s website on the Internet at
http://investor.walgreensbootsalliance.com or such other website with respect to
which WBA may from time to time notify the Administrative Agent and to which the
Lenders have access; or (ii) on which such documents are posted on WBA’s behalf
by the Administrative Agent on SyndTrak or another relevant website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) or filed electronically through EDGAR and available on the Internet at
www.sec.gov; provided that WBA shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting or filing of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by WBA with any such request for delivery.

 

57



--------------------------------------------------------------------------------

WBA hereby acknowledges that (a) the Administrative Agent and/or the Arranger
may make available to the Lenders materials and/or information provided by or on
behalf of WBA hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on SyndTrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to WBA or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. WBA hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” WBA shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat the
Borrower Materials as not containing any material non-public information with
respect to WBA or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent the Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.10); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated “Public Side
Information.”

Section 6.02 Use of Proceeds. Each Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Loans for general corporate purposes.
Each Borrower shall use the proceeds of the Loans in compliance with all
applicable legal and regulatory requirements and any such use shall not result
in a violation of any such requirements, including, without limitation,
Regulation U and Regulation X, the Securities Act of 1933 and the Securities
Exchange Act of 1934 and the regulations promulgated thereunder.

Section 6.03 Notice of Default. WBA will give prompt notice in writing to the
Lenders of the occurrence of any Default or Unmatured Default after an
Authorized Officer of WBA becomes aware of such Default or Unmatured Default.

Section 6.04 Conduct of Business. Each Borrower will (and WBA will cause each of
its Major Subsidiaries to), except as otherwise permitted by Section 6.07, do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
corporation, partnership, limited liability company or other entity in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted, except in each case (other than valid existence of
any Borrower) where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

Section 6.05 Compliance with Laws. Each Borrower will (and WBA will cause each
of its Major Subsidiaries to), comply in all material respects with all
applicable laws, rules, regulations and orders (such compliance to include,
without limitation, compliance with ERISA and Environmental Laws and paying
before the same become delinquent all taxes, assessments and governmental
charges imposed upon it or upon its property except to the extent contested in
good faith), except to the extent such noncompliance would not have a Material
Adverse Effect.

 

58



--------------------------------------------------------------------------------

Section 6.06 Inspection; Keeping of Books and Records. Subject to applicable law
and third party confidentiality agreements entered into by WBA or any Subsidiary
in the ordinary course of business, WBA will, and will cause each Subsidiary to,
permit the Administrative Agent, during the continuance of a Default or
Unmatured Default, by its representatives and agents, to inspect any of the
Property, books and financial records of WBA and each Subsidiary, to examine and
make copies of the books of accounts and other financial records of WBA and each
Subsidiary, and to discuss the affairs, finances and accounts of WBA and each
Subsidiary with their respective officers at such reasonable times and intervals
as the Administrative Agent may designate but in all events upon reasonable
prior notice to WBA’s Finance Department, Attention: Chief Accounting Officer,
with a copy to Vice President, Global Treasury. WBA shall keep and maintain, and
cause each of its Subsidiaries to keep and maintain, in all material respects,
proper books of record and account in which entries in conformity with GAAP
shall be made of all dealings and transactions in relation to their respective
businesses and activities.

Section 6.07 Merger. (a) Each Borrower will not merge into or consolidate with
any other Person, unless (i) the Person formed by such consolidation or into
which such Borrower is merged shall be a Person organized and existing under the
laws of (A) in the case of WBA, the United States of America, any State thereof
or the District of Columbia and (B) in the case of the Designated Borrower,
England and Wales and, in each case, shall expressly assume pursuant to an
instrument executed and delivered to the Administrative Agent, and in form and
substance reasonably satisfactory to the Administrative Agent, the applicable
Borrower’s obligations for the due and punctual payment of the Obligations and
the performance of every covenant of this Agreement on the part of the
applicable Borrower to be performed; and (ii) immediately after giving effect to
such transaction, no Default or Unmatured Default shall have occurred and be
continuing. For the avoidance of doubt, this Section 6.07 shall only apply to a
merger or consolidation in which such Borrower is not the surviving Person.

(b) Upon any consolidation by any Borrower with or merger by any Borrower into
any other Person, the successor Person formed by such consolidation or into
which the applicable Borrower is merged shall succeed to, and be substituted
for, and may exercise every right and power of, the applicable Borrower under
this Agreement with the same effect as if such successor Person had been named
as such applicable Borrower herein.

Section 6.08 Sale of Assets. WBA will not lease, sell or otherwise dispose of,
or permit one or more Subsidiaries to lease, sell or otherwise dispose of, all
or substantially all of the Property of WBA and the Subsidiaries, taken as a
whole, to any Person, unless, immediately before and after giving effect
thereto, no Default or Unmatured Default would exist.

Section 6.09 Liens. No Borrower will, and WBA will not permit any Major
Subsidiary to, create or suffer to exist any Lien in, of or on any of its
Property, in each case to secure or provide for the payment of any Indebtedness
for Borrowed Money, except:

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with the Agreement
Accounting Principles shall have been set aside on its books.

 

59



--------------------------------------------------------------------------------

(b) Liens for taxes, assessments or governmental charges or levies on its
Property regardless of their delinquency or whether they can be paid without
penalty provided such taxes, assessments, charges or levies do not in the
aggregate at any one time exceed $10,000,000.

(c) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than sixty (60) days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with the Agreement Accounting Principles shall have been
set aside on its books.

(d) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(e) Utility easements, building restrictions and such other encumbrances or
charges against real property as WBA reasonably deems necessary or desirable
consistent with past practices.

(f) Precautionary Liens provided by any Borrower or Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
any Borrower or Major Subsidiary which transaction is determined by the Board of
Directors of such Borrower or Major Subsidiary to constitute a “sale” under
accounting principles generally accepted in the United States.

(g) Liens existing on the date hereof securing Indebtedness for Borrowed Money
(and the replacement, extension or renewal thereof upon or in the same
property).

(h) Liens securing Indebtedness for Borrowed Money in an aggregate amount,
immediately after giving effect to the incurrence of such Indebtedness for
Borrowed Money, not to exceed 15% of Total Tangible Assets.

(i) Liens on deposits, cash or cash equivalents, if any, in favor of any issuer
of one or more letters of credit issued under the Existing Revolving Credit
Agreement to cash collateralize or otherwise secure the obligations of a
defaulting lender to fund risk participations thereunder.

(j) Usual and customary set off rights with respect to bank accounts and
brokerage accounts in the ordinary course of business.

(k) Usual and customary deposits in favor of lessors and similar deposits in the
ordinary course of business.

 

60



--------------------------------------------------------------------------------

(l) Liens existing on property of any Person acquired by any Borrower or Major
Subsidiary, other than any such Lien or security interest created in
contemplation of such acquisition (and the replacement, extension or renewal
thereof upon or in the same property).

Section 6.10 Financial Covenant. As of the last day of each fiscal quarter of
WBA, commencing with the first full fiscal quarter-end date occurring after the
Effective Date, the ratio of Consolidated Debt to Total Capitalization shall not
be greater than 0.60:1.00; provided that upon the consummation of any Material
Acquisition and the written election of WBA to the Administrative Agent (which
shall promptly notify the Lenders) no later than thirty days following the
consummation of a Material Acquisition, the maximum permitted ratio of
Consolidated Debt to Total Capitalization set forth above shall increase to 0.70
to 1.00 with respect to the last day of the fiscal quarter during which such
Material Acquisition shall have been consummated and the last day of each of the
immediately following three consecutive fiscal quarters; provided further that
(i) WBA may only make an election pursuant to the immediately preceding proviso
on two separate occasions prior to the Maturity Date and (ii) from the period
beginning on the date the definitive documentation relating to any Material
Acquisition is entered into (or, in the case of a Material Acquisition in the
form of a tender offer or similar transaction, after the offer shall have been
launched) prior to the date such Material Acquisition is consummated (or such
definitive documentation is terminated), any Acquisition Debt and the proceeds
thereof shall be excluded from the calculation of the ratio of Consolidated Debt
to Total Capitalization.

Section 6.11 Sanctions. WBA and its Subsidiaries will not, directly or, to the
knowledge of WBA, indirectly, (a) use the proceeds of the Loans, or (b) lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, in each case, to fund any
activities or business (x) of or with any individual or entity named on the most
current list of Specially Designated Nationals or Blocked Persons maintained by
OFAC or the U.S. Department of State, or (y) in any country or territory, that,
at the time of such funding, is, or whose government is, the subject of
Sanctions, except in the case of (a) or (b) to the extent licensed by OFAC or
otherwise permissible under U.S. law.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Section 7.01 Breach of Representations or Warranties. Any representation or
warranty made by WBA to the Lenders or the Administrative Agent under this
Agreement, or any certificate or information delivered in connection with this
Agreement, shall be false in any material respect when made or deemed made.

Section 7.02 Failure to Make Payments When Due. Nonpayment of (a) principal of
any Loan when due, or (b) interest upon any Loan, any Commitment Fee or other
payment Obligations under any of the Loan Documents within five (5) Business
Days after such interest, fee or other Obligation becomes due.

 

61



--------------------------------------------------------------------------------

Section 7.03 Breach of Covenants. The breach by (i) WBA of (a) any of the terms
or provisions of Section 6.03, 6.07, 6.08, 6.09 or 6.10 or (b) any of the other
terms or provisions of this Agreement which is not remedied within thirty
(30) days after an Authorized Officer of WBA knows of the occurrence thereof or
(ii) the Designated Borrower of any of the terms or provisions of Sections 6.07.

Section 7.04 Cross Default. (a) Any Borrower or any Major Subsidiary shall fail
to pay any principal of or premium or interest on (x) any Indebtedness for
Borrowed Money which is outstanding in a principal amount of at least the
Requisite Amount in the aggregate (but excluding indebtedness arising hereunder)
or (y) a Capitalized Lease in respect of any single Property in an amount equal
to at least $500,000,000, in each case, of such Borrower or such Major
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness for
Borrowed Money or Capitalized Lease, as applicable, unless adequate provision
for any such payment has been made in form and substance satisfactory to the
Required Lenders.

(b) Any (x) Indebtedness for Borrowed Money of any Borrower or any Major
Subsidiary which is outstanding in a principal amount of at least the Requisite
Amount in the aggregate or (y) Capitalized Lease in respect of any single
Property in an amount equal to at least $500,000,000, in each case, shall be
declared to be due and payable, or required to be prepaid (other than by a
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness for Borrowed Money or
Capitalized Lease, as applicable, shall be required to be made, in each case
prior to the stated maturity thereof as a result of a breach by such Borrower or
such Major Subsidiary (as the case may be) of the agreement or instrument
relating to such Indebtedness for Borrowed Money or Capitalized Lease, as
applicable, and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness
for Borrowed Money or Capitalized Lease, as applicable, unless adequate
provision for the payment of such Indebtedness for Borrowed Money or Capitalized
Lease, as applicable, has been made in form and substance satisfactory to the
Required Lenders.

(c) WBA or any of its Major Subsidiaries shall admit in writing its inability to
pay its debts generally as they become due.

Section 7.05 Voluntary Bankruptcy; Appointment of Receiver; Etc. WBA, the
Designated Borrower or any of WBA’s Major Subsidiaries shall (a) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (b) make an assignment for the benefit of creditors,
(c) apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (d) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy,

 

62



--------------------------------------------------------------------------------

insolvency or reorganization or relief of debtors or fail to file an answer or
other pleading denying the material allegations of any such proceeding filed
against it, (e) take any corporate or partnership action to authorize or effect
any of the foregoing actions set forth in this Section 7.05, or (f) fail to
contest in good faith any appointment or proceeding described in Section 7.06.

Section 7.06 Involuntary Bankruptcy; Appointment of Receiver; Etc. Without the
application, approval or consent of WBA or any of its Major Subsidiaries, a
receiver, trustee, custodian, examiner, liquidator or similar official shall be
appointed for WBA or any of its Major Subsidiaries or any Substantial Portion of
its Property, or a proceeding described in Section 7.05(d) shall be instituted
against WBA or any of its Major Subsidiaries, and such appointment continues
undischarged, or such proceeding continues undismissed or unstayed, in each
case, for a period of sixty (60) consecutive days.

Section 7.07 Judgments. WBA, the Designated Borrower or any of WBA’s Major
Subsidiaries shall fail within sixty (60) days to pay, bond or otherwise
discharge one or more judgments or orders for the payment of money (except to
the extent covered by independent third party insurance and as to which the
insurer has not disclaimed coverage) in excess of the Requisite Amount (or the
equivalent thereof in currencies other than Dollars) in the aggregate, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.

Section 7.08 Unfunded Liabilities. (i) The aggregate Unfunded Liabilities of all
Plans would reasonably be expected to result in a material adverse effect on the
financial condition, results of operations, business or Property of WBA and its
Subsidiaries taken as a whole; (ii) the present value of the unfunded
liabilities to provide the accrued benefits under all Foreign Pension Plans in
the aggregate would reasonably be expected to result in a material adverse
effect on the financial condition, results of operations, business or Property
of WBA and its Subsidiaries taken as a whole; or (iii) any Reportable Event
shall occur in connection with any Plan and such Reportable Event would
reasonably be expected to result in a material adverse effect on the financial
condition, results of operations, business or Property of WBA and its
Subsidiaries taken as a whole.

Section 7.09 [Reserved].

Section 7.10 Other ERISA Liabilities. WBA, any Subsidiary or any other member of
the Controlled Group shall have been notified by the sponsor of a Multiemployer
Plan that it has incurred withdrawal liability or become obligated to make
contributions to a Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by WBA, any
Subsidiary or any other member of the Controlled Group as withdrawal liability
(determined as of the date of such notification), would reasonably be expected
to result in a material adverse effect on the financial condition, results of
operations, business or Property of WBA and its Subsidiaries taken as a whole.

 

63



--------------------------------------------------------------------------------

Section 7.11 Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than contingent indemnification obligations that
survive the termination of this Agreement), ceases to be in full force and
effect; or any Borrower contests in any manner the validity or enforceability of
any Loan Document; or any Borrower denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document for any reason other than as expressly permitted
hereunder or thereunder.

Section 7.12 Guarantees. The Parent Guarantee in respect of the Designated
Borrower shall for any reason cease (other than in accordance with the terms
hereof) to be valid and binding on WBA, or WBA shall so state in writing.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 8.01 Acceleration, Etc. If any Default described in Section 7.05 or 7.06
occurs, the obligations of the Lenders to make Loans shall automatically
terminate and the Obligations of each Borrower shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender. If any other Default occurs, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may terminate or
suspend (in whole or in part) the obligations of the Lenders to make Loans or
declare the Obligations of each Borrower to be due and payable (in whole or in
part), whereupon such Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrowers hereby expressly waive. Promptly upon any acceleration of the
Obligations, the Administrative Agent will provide each Borrower with notice of
such acceleration.

If, within thirty (30) days after acceleration of the maturity of the
Obligations of each Borrower or termination of the obligations of the Lenders to
make Loans hereunder as a result of any Default (other than any Default as
described in Section 7.05 or 7.06) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to each Borrower, rescind and annul such acceleration and/or
termination.

Section 8.02 Amendments. Subject to the provisions of this Article VIII and
except as otherwise specified in this Agreement (including pursuant to a LIBOR
Successor Amendment), the Required Lenders (or the Administrative Agent with the
consent in writing of the Required Lenders) and WBA may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Lenders or the
Borrowers hereunder or thereunder or waiving any Default hereunder or
thereunder; provided, however, that no such supplemental agreement shall:

(a) Extend the final maturity of any of the Loans of any Lender or forgive all
or any portion of the principal amount thereof payable to any Lender, or reduce
the rate or extend the scheduled time of payment of interest or fees thereon
(other than a waiver of the application of the default rate of interest pursuant
to Section 2.11 hereof) payable to any Lender, without the consent of each
Lender affected thereby.

 

64



--------------------------------------------------------------------------------

(b) Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters or amend Section 2.19 or the definition of
“Pro Rata Share”, without the consent of all Lenders affected thereby. For the
sake of clarity, the addition of one or more term loan facilities or the
increase or addition of one or more revolving credit facilities or an extension
of the maturity of a portion of the Revolving Facility and similar modifications
shall be permitted with the consent of the Required Lenders and the Lenders
agreeing to participate in the new facility or to increase the amount of their
commitment or extend the maturity of their Loans.

(c) Extend the Maturity Date or the Facility Termination Date as it applies to
any Lender, or increase the amount or otherwise extend the term of the
Commitment of any Lender hereunder without the consent of each Lender affected
thereby.

(d) Permit any Borrower to assign its rights or obligations under this Agreement
except as provided in Section 6.07 without the consent of all Lenders.

(e) Amend the definition of “Foreign Currency” without the consent of all
Lenders.

(f) Amend this Section 8.02 without the consent of all Lenders.

(g) Release, other than in accordance with the terms hereof, all or
substantially all of the value of the Parent Guarantee.

provided further, that (i) no amendment of any provision of this Agreement
relating to the Administrative Agent shall be effective without the written
consent of the Administrative Agent; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document; (iii) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by WBA and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency (including, without limitation, amendments,
supplements or waivers to any of documents executed by WBA or any Subsidiary in
connection with this Agreement if such amendment, supplement or waiver is
delivered in order to cause such related documents to be consistent with this
Agreement and the other Loan Documents) and (iv) the Administrative Agent and
WBA may enter into amendments or modifications to this Agreement or enter into
additional documentation as the Administrative Agent reasonably deems
appropriate in order to implement any Replacement Rate or otherwise effectuate
the terms of Section 3.07(b) in accordance with the terms of Section 3.07(b).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
(it being specifically understood and agreed that any amendment, waiver or
consent which by its terms requires the consent of all Lenders or each affected
Lender may be effected

 

65



--------------------------------------------------------------------------------

with the consent of the applicable Lenders other than Defaulting Lenders),
except that (A) the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (B) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

Section 8.03 Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
Unmatured Default or the inability of the applicable Borrower to satisfy the
conditions precedent to such Loan shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by, or by the Administrative Agent with the consent of, the requisite
number of Lenders required pursuant to Section 8.02, and then only to the extent
in such writing specifically set forth. All remedies contained in the Loan
Documents or by law afforded shall be cumulative and all shall be available to
the Administrative Agent and the Lenders until all of the Obligations have been
paid in full.

ARTICLE IX

GENERAL PROVISIONS

Section 9.01 Survival of Representations. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent, any
Lender or on their behalf and notwithstanding that the Administrative Agent, any
Lender may have had notice or knowledge of any Default at the time of any Loan,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder (other than any contingent indemnification obligations for
which no claim has been made) shall remain unpaid or unsatisfied.

Section 9.02 Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
any Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

Section 9.03 Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 9.04 Entire Agreement. The Loan Documents, together with the Fee Letter,
embody the entire agreement and understanding among the Borrowers, the
Administrative Agent, the Arranger and the Lenders party thereto and supersede
all prior agreements and understandings among the Borrowers, the Administrative
Agent, the Arranger and the Lenders, as applicable, relating to the subject
matter thereof.

 

66



--------------------------------------------------------------------------------

Section 9.05 Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 12.01(d) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement; provided, however, that the parties hereto expressly agree that
the Arranger shall enjoy the benefits of the provisions of Sections 9.06, 9.09
and 10.07 to the extent specifically set forth therein and shall have the right
to enforce such provisions on its own behalf and in its own name to the same
extent as if it were a party to this Agreement.

Section 9.06 Expenses; Indemnification. (a) Costs and Expenses. WBA shall
reimburse (i) all reasonable and documented out-of-pocket expenses incurred by,
without duplication, the Administrative Agent, the Arranger and their respective
Affiliates (including the reasonable fees, charges and disbursements of a single
counsel), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
Lenders (including the reasonable fees, charges and disbursements of a single
counsel (and to the extent reasonably determined to be necessary, one local
counsel and one regulatory counsel in any applicable jurisdiction) for the
Administrative Agent, the Arranger and the Lenders) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) Indemnification by WBA. WBA shall, or shall cause the Designated Borrower
to, indemnify the Administrative Agent (and any sub-agent thereof) and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and the reasonable and
documented out-of-pocket legal and other related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
in each case to the extent arising out of any investigation, litigation, claim
or proceeding in connection with or as a result of (i) the execution or delivery
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions

 

67



--------------------------------------------------------------------------------

contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.05), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) to the extent relating to the foregoing, any actual or
alleged presence or release of Hazardous Materials on or from any property
owned, leased or operated by WBA or any of its Subsidiaries, or any
Environmental Liability related in any way to WBA or any of its Subsidiaries or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
bad faith, gross negligence or willful misconduct of such Indemnitee or its
Related Parties, (y) a material breach of such Indemnitee’s or its Related
Parties’ obligations hereunder or under any other Loan Document or (z) a dispute
among two or more Indemnitees not arising from any act or omission of the
Borrowers or their Subsidiaries hereunder (but not including any such dispute
that involves a Lender to the extent such Lender is acting in a different
capacity (i.e., the Administrative Agent or the Arranger) under any Loan
Document). This Section 9.06(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(c) Reimbursement by Lenders. To the extent that WBA for any reason fails to
indefeasibly pay any amount required under subsection (a) of this Section or WBA
for any reason fail to indefeasibly pay or cause to be paid any amount required
under subsection (b) of this Section, in each case, to be paid to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
ratable share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.17(b).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each party hereto shall not assert, and hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof (it being agreed that WBA’s indemnity and contribution obligations set
forth in this Section 9.06 shall apply in respect of any special, indirect,
consequential or punitive damages that may be awarded against any Indemnitee in
connection with a claim by a third party unaffiliated with the Indemnitee). No
Indemnitee referred to in subsection (b) above shall be liable for any damages

 

68



--------------------------------------------------------------------------------

arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
its Related Parties or a material breach of such Indemnitee’s or its Related
Parties’ obligations hereunder or under any other Loan Document, in each case,
as determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after written demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of this
Agreement or the Aggregate Commitment and the repayment, satisfaction or
discharge of all the other Obligations.

Section 9.07 Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with the Agreement
Accounting Principles.

Section 9.08 Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
Without limiting the foregoing provisions of this Section 9.08, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Section 9.09 Nonliability of Lenders. The relationship between each Borrower on
the one hand and the Lenders, the Arranger and the Administrative Agent on the
other hand shall be solely that of borrower and lender. None of the
Administrative Agent, the Arranger or any Lender shall have any fiduciary
responsibilities to any Borrower. None of the Administrative Agent, the Arranger
or any Lender undertakes any responsibility to any Borrower to review or inform
any Borrower of any matter in connection with any phase of such Borrower’s
business or operations.

Section 9.10 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives on a confidential basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and with the Person, to the extent such compliance is
within its control, disclosing such

 

69



--------------------------------------------------------------------------------

information being responsible for such compliance), (b) to the extent requested
by any state, federal or foreign authority or examiner regulating banks or
banking or otherwise purporting to have jurisdiction over it or its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners); provided that the Administrative Agent and the
Lenders, as applicable, shall, to the extent practicable and not prohibited by
applicable law, give WBA reasonable notice thereof before complying therewith,
except to the extent in connection with an audit or examination conducted by a
regulatory authority having jurisdiction over it or its affiliates, (c) as may
be compelled in a judicial or administrative proceeding or as otherwise required
by applicable laws or regulations or by any subpoena or similar legal process,
provided that the Administrative Agent and the Lenders, as applicable, shall,
except with respect to regulatory audit or examination conducted by accountants
or any governmental or regulatory authority exercising examination or regulatory
authority, to the extent practicable and not prohibited by applicable law, give
WBA reasonable notice thereof before complying therewith, except to the extent
in connection with an audit or examination conducted by a regulatory authority
having jurisdiction over it or its affiliates, (d) to any other party hereto,
(e) in connection with the exercise of any remedies or the enforcement of rights
hereunder or under any other Loan Document or the Fee Letter in any suit, action
or proceeding relating thereto to the extent such disclosure is reasonably
necessary in connection with such suit, action or proceeding (provided that WBA
shall be given notice thereof and a reasonable opportunity, in each case to the
extent reasonably practicable and to the extent permitted by applicable law, to
seek a protective court order with respect to such Information prior to such
disclosure (it being understood that the refusal by a court to grant such a
protective order shall not prevent the disclosure of such Information
thereafter)), (f) subject to the acknowledgment and acceptance by any such party
that such information is being disseminated on a confidential basis in
accordance with the standard syndication process of the Arranger or customary
market standards for dissemination of such types of information, subject to
customary confidentiality restrictions that are no less restrictive in any
material respect than those in this Section, which shall in any event require
“click through” or other affirmative actions on the part of recipient to access
such information, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to any Borrower and its obligations,
(g) with the consent of WBA, (h) in connection with obtaining CUSIP numbers,
(i) to the extent such Information (x) is or becomes publicly available other
than as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates from a
source, other than any Borrower or its Affiliates, that is not to such Person’s
knowledge subject to any confidentiality or fiduciary obligation to WBA with
respect to such Information or (j) to the extent that such information is
independently developed by the Administrative Agent or Lender, as applicable
other than as a result of a breach of this Section.

In addition, on a confidential basis (except to the extent publicly available
other than as a result of a breach of this Section), the Administrative Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement
and the other Loan Documents.

 

70



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
WBA or any Subsidiary relating to WBA or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by WBA or any Subsidiary. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning WBA or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States Federal and state securities laws.

Section 9.11 Nonreliance. Each of the Lenders hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) as
collateral in the extension or maintenance of the credit provided for herein.

Section 9.12 Disclosure. WBA and each Lender hereby acknowledge and agree that
the Administrative Agent and/or its respective Affiliates and certain of the
other Lenders and/or their respective Affiliates from time to time may hold
investments in, make other loans to or have other relationships with WBA and its
Affiliates.

ARTICLE X

THE ADMINISTRATIVE AGENT

Section 10.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints HSBC Bank plc to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article, other than Section 10.06 below, are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrowers shall not
have rights as a third party beneficiary of any of such provisions (other than
as provided in Section 10.06 below). It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

71



--------------------------------------------------------------------------------

Section 10.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with WBA or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

Section 10.03 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person; provided that the
foregoing shall not relieve the Administrative Agent of its obligations to
comply with the procedures set forth in Section 2.08, including the requirement
to orally confirm the location and number of the applicable Borrower’s account
to which proceeds of Loans are to be disbursed. The Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for WBA), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in good faith in accordance with the advice of
any such counsel, accountants or experts.

Section 10.04 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

72



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to WBA or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VIII) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to the Administrative Agent WBA, any Borrower
or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 10.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct (or breached its material
obligations under the Loan Documents) in the selection of such sub-agents.

 

73



--------------------------------------------------------------------------------

Section 10.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and WBA. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
subject to, so long as no Default has occurred and is continuing, the consent of
WBA (such consent not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above, subject to, so long as no Default has occurred
and is continuing, the consent of WBA (such consent not to be unreasonably
withheld or delayed); provided that if the Administrative Agent shall notify WBA
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and
(2) except for any indemnity payments or other amounts then owed to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent (other
than as provided in Section 3.08 and other than any rights to indemnity payments
or other amounts owed to the retiring Administrative Agent as of the effective
date of its resignation), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by WBA to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between WBA
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.06 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Section 10.07 Non-Reliance on Administrative Agent and Other Lenders. Each of
the Lenders acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each of the
Lenders also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 10.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, the Arranger listed on the cover page hereof shall not have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

74



--------------------------------------------------------------------------------

Section 10.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrowers, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

Section 10.10 ERISA. (a) Each Lender (x) represents and warrants, as of the date
such Person became a Lender party hereto, to, and (y) covenants, from the date
such Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the Loans
or the Commitments,

 

75



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrowers, that none of the
Administrative Agent, the Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).

ARTICLE XI

SETOFF

Section 11.01 Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of any
Borrower may be offset and applied toward the payment of the Obligations of such
Borrower then owing to such Lender to the extent the Obligations shall then be
due; provided, that in the event that any Defaulting Lender shall exercise any
such right of

 

76



--------------------------------------------------------------------------------

setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.20(a)(ii) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 12.01 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Default under Sections 7.02, 7.05 or 7.06 has occurred and is
continuing, WBA otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an

 

77



--------------------------------------------------------------------------------

Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the prior written consent of WBA (such consent to be provided in WBA’s sole
discretion) shall be required unless (i) a Default under Sections 7.02, 7.05 or
7.06 has occurred and is continuing at the time of such assignment or (ii) such
assignment is to a Person that is a Lender (as defined under the Existing
Revolving Credit Agreement as in effect on the Effective Date) on the Effective
Date and, as a result of such assignment, the assignee’s Commitment is equal to
or less than such assignee’s Commitment (as defined under the Existing Revolving
Credit Agreement as in effect on the Effective Date) under the Existing
Revolving Credit Agreement as in effect on the Effective Date; and

(B) the prior written consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to any Borrower
or any of its Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Defaulting Lenders. No such assignment shall be made to a
Defaulting Lender.

 

78



--------------------------------------------------------------------------------

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of WBA and the Administrative Agent, the Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.03, 3.04, 3.05, and 9.06 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of WBA, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and WBA, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by WBA at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender may request and receive from the
Administrative Agent a copy of the Register.

 

79



--------------------------------------------------------------------------------

(d) Participations. Any Lender may, with the prior written consent of WBA ((i)
such consent to be provided in WBA’s sole discretion, (ii) such consent not to
be required if a Default under Sections 7.02, 7.05 or 7.06 has occurred and is
continuing at the time of the sale of the applicable participation and
(iii) such consent not to be required for a participation to a Person that is a
Lender (as defined under the Existing Revolving Credit Agreement as in effect on
the Effective Date) on the Effective Date), sell participations to any Person
(other than a natural person, Defaulting Lender or the Borrowers or any of its
Affiliates or Subsidiaries) (each, a “Participant”), in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.02 that affects such Participant. Subject to subsection (e) of this
Section, WBA agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.03, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.01 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.19 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the applicable Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
Obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other Obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other Obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

80



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.03, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the applicable Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 3.05 unless such
Participant agrees to comply with Section 3.05 as though it were a Lender (it
being understood that the documentation required under Section 3.05(f) shall be
delivered to the Lender who sells the participation).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority having jurisdiction over such Lender; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

Section 12.02 Dissemination of Information. WBA authorizes each of the Lenders
to disclose to any Participant or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession concerning the
creditworthiness of WBA and its Subsidiaries, including without limitation any
information contained in any reports or other information delivered by WBA
pursuant to Section 6.01; provided that each Transferee and prospective
Transferee agrees to be bound by Section 9.10 of this Agreement or other
provisions at least as restrictive as Section 9.10 including making the
acknowledgments set forth therein.

Section 12.03 Tax Treatment. If any interest in any Loan Document is transferred
to any Transferee which is organized under the laws of any jurisdiction other
than the United States or any State thereof, the transferor Lender shall cause
such Transferee, concurrently with the effectiveness of such transfer, to comply
with the provisions of Section 3.05(f); provided, that damages for any breach of
this Section 12.03 shall in no event exceed the reasonable out-of-pocket
expenses incurred by the Borrowers in collecting or attempting to collect from
the Transferee any forms it reasonably requires in order to determine its
withholding and reporting obligations in accordance with Section 3.05(f) herein.

ARTICLE XIII

NOTICES

Section 13.01 Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Borrowers or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number set forth on Schedule 13.01;
and

 

81



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its administrative questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrowers may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM (IF ANY) IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH

 

82



--------------------------------------------------------------------------------

THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrowers, any Lender, or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of WBA’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrowers, any
Lender, or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by written notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by written notice to WBA and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to WBA or its securities for purposes of United States Federal or
state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of any Borrower so long as such notices appear on their face to
be authentic even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall jointly and
severally indemnify the Administrative Agent, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower. All telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

83



--------------------------------------------------------------------------------

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

Section 14.01 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 14.02 Electronic Execution of Assignments. The words “execute,”
“execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, Borrowing Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it. Without limiting the generality of the
foregoing, each party hereto hereby (i) agrees that, for all purposes, including
without limitation, in connection with any workout, restructuring, enforcement
of remedies, bankruptcy proceedings or litigation among the Administrative
Agent, the Lenders and the Borrowers, electronic images of this Agreement or any
other Loan Documents (in each case, including with respect to any signature
pages thereto) shall have the same legal effect, validity and enforceability as
any paper original, and (ii) waives any argument, defense or right to contest
the validity or enforceability of the Loan Documents based solely on the lack of
paper original copies of any Loan Documents, including with respect to any
signature pages thereto.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

Section 15.01 Choice of Law. THE LOAN DOCUMENTS AND OBLIGATIONS OF THE PARTIES
THEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW
OR TORT LAW ARISING OUT OF THE SUBJECT MATTER THEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

84



--------------------------------------------------------------------------------

Section 15.02 Consent to Jurisdiction. EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT, THE ARRANGER AND THE LENDERS HEREBY IRREVOCABLY SUBMITS TO JURISDICTION
OF ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE ARRANGER
OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWERS IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BROUGHT BY THE BORROWERS, DIRECTLY
OR INDIRECTLY, IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN ANY FEDERAL COURT OF THE UNITED
STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT
HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND
COUNTY OF NEW YORK.

EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT, THE ARRANGER AND THE LENDERS
HEREBY AGREES FURTHER THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PERSON AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 13.01 AND AGREES THAT SUCH SERVICE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE PERSON IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE ARRANGER
OR LENDERS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 15.03 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

85



--------------------------------------------------------------------------------

Section 15.04 U.S. Patriot Act Notice. Each Lender that is subject to the U.S.
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
U.S. Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with the U.S. Patriot Act. The Borrowers shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the U.S. Patriot Act.

Section 15.05 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger and
the Lenders are arm’s-length commercial transactions between the Borrowers and
their Affiliates, on the one hand, and the Administrative Agent, the Arranger
and the Lenders, on the other hand, (B) the Borrowers has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrowers are capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) each of the Administrative
Agent, the Arranger and the Lenders is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrowers or any of its Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Arranger nor any of the Lenders has any obligation
to the Borrowers or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arranger, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
its Affiliates, and neither the Administrative Agent nor the Arranger nor any of
the Lenders has any obligation to disclose any of such interests to the
Borrowers or their Affiliates. To the fullest extent permitted by law, each
Borrower hereby agrees and covenants that it will not make any claims that it
may have against the Administrative Agent, the Arranger and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 15.06 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with

 

86



--------------------------------------------------------------------------------

such other currency on the Business Day preceding that on which final judgment
is given. The obligation of each Borrower in respect of any such sum due from it
to the Administrative Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any applicable Borrower in the Agreement Currency, such
applicable Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such applicable Borrower (or to any
other Person who may be entitled thereto under applicable law).

Section 15.07 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(b) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(c) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

 

87



--------------------------------------------------------------------------------

ARTICLE XVI

WBA GUARANTEE

Section 16.01 WBA Guaranty. WBA hereby guarantees (the undertaking of WBA
contained in this Article XVI being the “Parent Guarantee”) the punctual payment
when due, whether at stated maturity, by acceleration or otherwise, of all
Obligations of the Designated Borrower under this Agreement, whether for
principal, interest, fees, expenses or otherwise, which Obligations shall
include such indebtedness, obligations, and liabilities which may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against WBA or the Designated Borrower
under any Debtor Relief Laws, and shall include interest that accrues after the
commencement of any proceeding under any Debtor Relief Laws (such obligations,
collectively, being the “Subsidiary Borrower Obligations”), and any and all
expenses (including counsel fees and expenses) incurred by the Administrative
Agent or the Lenders in enforcing any rights under the Parent Guarantee. The
Parent Guarantee is a guaranty of payment and not of collection. WBA agrees
that, as between WBA and the Administrative Agent, the Subsidiary Borrower
Obligations may be declared to be due and payable for purposes of the Parent
Guarantee notwithstanding any stay, injunction or other prohibition which may
prevent, delay or vitiate any declaration as regards the Designated Borrower and
that in the event of a declaration or attempted declaration, the Subsidiary
Borrower Obligations shall immediately become due and payable by WBA for
purposes of the Parent Guarantee.

Section 16.02 Guaranty Absolute. WBA guarantees that the Subsidiary Borrower
Obligations will be paid strictly in accordance with the terms of this
Agreement, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Lenders with respect thereto. The liability of WBA
under the Parent Guarantee shall be absolute, irrevocable and unconditional
irrespective of:

(a) any lack of validity, enforceability or genuineness of any provision of this
Agreement, any Subsidiary Borrower Obligations or any other agreement or
instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Subsidiary Borrower Obligations, or any other amendment or
waiver of or any consent to departure from this Agreement;

(c) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from any other guaranty, for all
or any of the Subsidiary Borrower Obligations;

(d) the existence of any claim, set-off or other rights which WBA may have at
any time against any Lender, whether in connection herewith or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

 

88



--------------------------------------------------------------------------------

(e) any law or regulation of any jurisdiction or any other event affecting any
term of a Subsidiary Borrower Obligation; or

(f) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, WBA or the Designated Borrower.

The Parent Guarantee shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Subsidiary Borrower
Obligations is rescinded or must otherwise be returned by the Administrative
Agent or any Lender upon the insolvency, bankruptcy or reorganization of the
Designated Borrower or otherwise, all as though such payment had not been made.

Section 16.03 Waivers.

(a) WBA hereby waives promptness, diligence, notice of acceptance and any other
notice with respect to any of the Subsidiary Borrower Obligations and the Parent
Guarantee and any requirement that the Administrative Agent or any Lender
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against the Designated
Borrower or any other Person or any collateral.

(b) WBA hereby irrevocably waives any claims or other rights that it may now or
hereafter acquire against the Designated Borrower that arise from the existence,
payment, performance or enforcement of the obligations of WBA under the Parent
Guarantee, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any Lender
against the Designated Borrower or any collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Designated
Borrower, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right.
If any amount shall be paid to WBA in violation of the preceding sentence at any
time prior to the later of the payment in full of the Subsidiary Borrower
Obligations and all other amounts payable under the Parent Guarantee and the
Facility Termination Date, such amount shall be held in trust for the benefit of
the Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Subsidiary Borrower
Obligations and all other amounts payable under the Parent Guarantee, whether
matured or unmatured, in accordance with the terms of this Agreement and the
Parent Guarantee, or to be held as collateral for any Subsidiary Borrower
Obligations or other amounts payable under the Parent Guarantee thereafter
arising. WBA acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by this Agreement and the Parent
Guarantee and that the waiver set forth in this Section 16.03(b) is knowingly
made in contemplation of such benefits.

Section 16.04 Continuing Guaranty. The Parent Guarantee is a continuing guaranty
and shall (i) remain in full force and effect until the payment in full of the
Subsidiary Borrower Obligations (including any and all Subsidiary Borrower
Obligations which remain outstanding after the Facility Termination Date) and
all other amounts payable under the Parent Guarantee, (ii) be binding upon each
of WBA and its successors and assigns and (iii) inure to the benefit of and be
enforceable by the Lenders, the Administrative Agent and their respective
successors, transferees and assigns.

 

89



--------------------------------------------------------------------------------

Section 16.05 Subrogation. Upon making any payment with respect to the
Designated Borrower, WBA shall be subrogated to the rights of the payee against
the Designated Borrower with respect to such payment; provided that WBA shall
not enforce any payment by way of subrogation until all amounts of principal and
of interest on the Notes and all other amounts payable by the Designated
Borrower under this Agreement have been paid in full.

[Signature Pages Follow]

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WALGREENS BOOTS ALLIANCE, INC., as Borrower By    /s/ Aidan Clare   Name: Aidan
Clare   Title:   Senior Vice President and Global Treasurer By   /s/ John Devlin
  Name: John Devlin   Title:   Vice President, Global Treasury WBA FINANCIAL
SERVICES LIMITED, as Borrower By   /s/ Aidan Clare   Name: Aidan Clare   Title:
  Director By   /s/ Frank Standish   Name: Frank Standish   Title:   Director

[Signature Page to Revolving Credit Agreement (HSBC)]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

HSBC BANK PLC,

as the Administrative Agent

By:   /s/ Deborah Kelly Name:   Deborah Kelly Title:   Associate Director

LENDERS:

 

HSBC BANK PLC,

as a Lender

By:   /s/ Deborah Kelly Name:   Deborah Kelly Title:   Associate Director

[Signature Page to Revolving Credit Agreement (HSBC)]



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENT SCHEDULE

TO REVOLVING CREDIT AGREEMENT

[On File with Administrative Agent]



--------------------------------------------------------------------------------

Schedule 3.05

UK Treaty Lenders and UK Non-Bank Lenders

UK Treaty Lenders wishing the DTTP Scheme to apply to this Agreement:

 

Name of UK Treaty Lender

  

DTTP Scheme reference number

  

Jurisdiction of tax residence

Lenders designated as UK Non-Bank Lenders:

 

Name of UK Non-Bank Lender



--------------------------------------------------------------------------------

Schedule 13.01

CERTAIN ADDRESSES FOR NOTICES

 

1.

Address of each Borrower:

Aidan Clare; Senior Vice President and Global Treasurer

108 Wilmot Road

Deerfield, IL 60015

Phone: (847) 315-3593

Fax: (847) 315-3652

Email: Aidan.Clare@wba.com

With copies to:

John Devlin; Vice President, Global Treasury

2, The Heights

Brooklands

Weybridge, Surrey, KT13 0NY, UK

Phone: +44 (0) 1932 871 731

Email: John.Devlin@wba.com

Marco Pagni; Executive Vice President, Global Chief Administrative Officer and
General Counsel

108 Wilmot Road

Deerfield, IL 60015

Phone: (847) 315-2665

Fax: (847) 315-3652

Email: Marco.Pagni@wba.com

Gráinne Kelly; Vice President, Global Treasury

108 Wilmot Road

Deerfield, IL 60015

Phone: (847) 315-2634

Fax: (847) 315-3652

Email: Grainne.Kelly@wba.com

Global Treasury – Operations

2 The Heights

Brooklands

Weybridge

Surrey

KT13 0NY

United Kingdom

and

Group.Treasury_Ops@wba.com



--------------------------------------------------------------------------------

2.

Address for the Administrative Agent:

The Manager, Loans Admin Operations

HSBC Bank plc,

28th Floor

8 Canada Square

London, E14 5HQ

Telephone number: +44 207 99 16223, 18293, 18296

Fax number: +44 207 992 4680

Group email address: Loanops.uklibor@hsbc.com

 

3.

Wiring Instructions for the Administrative Agent:

 

For payments in USD:

 

AGENT:

 

HSBC BANK USA, NY

ABA:

 

[     ]

SWIFT CODE:

 

[     ]

A/C No:

 

[     ]

FAVOUR:

 

[     ]

SWIFT CODE:

 

[     ]

REFERENCE:

 

[     ]

For Payments in EUR:            

 

INTERMEDIARY:

 

HSBC FRANCE S.A.

SWIFT CODE:

 

[     ]

A/C WITH BANK:

 

[     ]

SWIFT CODE:

 

[     ]

A/C No:

 

[     ]

FAVOUR:

 

[     ]

SWIFT CODE:

 

[     ]

REFERENCE:

 

[     ]

IMPORTANT:

 

[     ]

For payments in GBP:

 

Via CHAPS:

 

[     ]

SWIFT CODE:

 

[     ]

FAVOUR A/C:

 

[     ]

FAVOUR:

 

[     ]

REFERENCE:

 

[     ]

IBAN:

 

[     ]